 ALAMO RENT-A-CAR, INC. 275Alamo Rent-A-Car, Inc. and Teamsters Local 385, affiliated with International Brotherhood of Teamsters, AFLŒCIO.  Cases 12ŒCAŒ16972, 12ŒCAŒ17969, 12ŒCAŒ18121, 12ŒCAŒ18122Œ4, and 12ŒCAŒ18857 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On September 14, 1999, Administrative Law Judge Lawrence C. Cullen issued the attached decision.  The General Counsel and the Respondent filed exceptions and supporting briefs, and the General Counsel filed an answering brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions,2 except as modified here,3 and to                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In the absence of exceptions, we adopt the judge™s finding that the Respondent™s Regional Director of Operations Bill Decker violated Sec. 8(a)(1) by equating union activities with disloyalty in a conversa-tion with employee Fernande Lynn Edwards on December 4, 1994.  We need not pass on the judge™s conclusion that Decker unlawfully solic-ited grievances from Edwards because such a finding would be cumula-tive of other unfair labor practice findings and would not affect the remedy here.  For the same reason, we need not pass on whether Re-spondent™s shift manager, Kevin Guarney, made an unlawful statement to Edwards about disloyalty on January 9, 1995. Additionally, Member Cowen finds it unnecessary to pass on the fol-lowing allegations because the remedies for any violations would be cumulative in this case: (1) City Manger Raja Assal™s alleged interroga-tion of employee Edwards on January 9, 1995; (2) Assal™s alleged threat to Edwards during this same conversation, that the Respondent would bargain from scratch or would take a regressive bargaining pos-ture; (3) City Manager Hans Hutwalcker™s alleged interrogation of employee Fernando Altamirano in March 1996; and (4) Hutwalcker™s alleged solicitation of grievances from employee Jose Perez in March or April 1996. Finally, Member Cowen does not pass on the General Counsel™s ar-gument, set out by the judge in sec. II,A,2 analysis, in agreeing with the judge that the Respondent violated Sec. 8(a)(1) when it impliedly threatened employees with the loss of wages and benefits if they chose union representation. 3 In adopting the judge™s conclusion that the Respondent violated Sec. 8(a)(1) by supporting employee-led ﬁRoundtableﬂ meetings, we rely on evidence that the Respondent used these meetings as part of an unprecedented effort to solicit employees™ grievances with a promise to remedy them.  In fact, after the first meeting, grievances were reported by the antiunion employee leadership to City Manager Steve Raffio, who informed them of those he could remedy and those he could not address.  In finding this violation, we do not rely either on the Respon-dent™s permitting employees to attend these meetings off premises adopt the recommended Order as modified and set forth in full below.41.  The Respondent excepts, inter alia, to the judge™s denial of its motion to defer to a non-Board settlement agreement in lieu of further proceedings.  It is well set-tled, however, that the Board is not required to give ef-fect to all settlements reached between parties.  As ex-plained in Independent Stave, 287 NLRB 740, 741 (1987), the Board™s power to prevent unfair labor prac-tices is to be exercised in the public interest, and there-fore the Board can refuse to be bound by any settlement that does not further the purposes of the Act.  In deter-mining whether to approve a settlement,  the Board will examine all the surrounding circum-stances including, but not limited to, (1) whether the charging party(ies), the respondent(s), and any of the individual discriminatee(s) have agreed to be bound, and the position taken by the General Counsel regard-ing the settlement; (2) whether the settlement is reason-able in light of the nature of the violations alleged, the risks inherent in litigation, and the stage of the litiga-tion; (3) whether there has been any fraud, coercion, or duress by any of the parties in reaching the settlement; and (4) whether the respondent has engaged in a history of violations of the Act or has breached previous set-tlement agreements resolving unfair labor practice dis-putes.5 Here, there is no fraud or duress alleged.  There is also no evidence of previous misconduct by the Respondent.  However, the evidence relative to the first and second Independent Stave factors weighs heavily against approv-ing the non-Board settlement agreement.  With respect to the first factor, only one of the four individual discrimi-natees approved the agreement, and the General Counsel strongly opposes it.  With respect to the second factor,  during work hours or on the Respondent™s reimbursement of food and drink expenses from the meetings. In adopting the judge™s conclusion that the Respondent violated Sec. 8(a)(3) by issuing a written discipline and 3-day suspension of Linda Sconyers on April 7, 1996, we find further evidence of animus, proving discriminatory motivation, in Raffio™s April 10, 1996 expression to Sconyers of his disappointment with her union activities, and in Raf-fio™s May 28, 1996 statement to Sconyers that her organizing activities would ﬁcrippleﬂ her career. 4 We shall modify the judge™s recommended Order in accordance with Indian Hills Care Center, 321 NLRB 144 (1996), and Ferguson Electric Co., 335 NLRB 142 (2001).  In accord with the General Coun-sel™s exceptions, we shall add to the judge™s recommended Order and notice references to the dates of certain violations as well as the tradi-tional remedial injunction against further violation of employees™ Sec. 7 rights ﬁin any like or related manner.ﬂ  Finally, we shall substitute a new notice that includes introductory language revisions in accordance with Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 5 Independent Stave, supra at 743. 338 NLRB No. 31  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276the settlement fails to address substantial portions of the 
case.  It fails to remedy any of the alleged 8(a)(1) viola-
tions and it only partially remedies two of the alleged 
8(a)(3) and (1) violations.  Under these circumstances, 
we find that the judge reasonably denied Respondent™s 
motion to defer to the parties™ settlement agreement. 
2.  We find merit in the Respondent™s exceptions to 
two 8(a)(1) findings by the judge. 
The judge found the Respondent™s manager, Karen 
Soyk, threatened the futility of bargaining when she indi-
cated to employees at a January 1995 meeting that the 
Union would negotiate the same benefits package that 
employees already had.  Soyk was explaining the Re-
spondent™s benefits plan called FAMPACT to employ-
ees.  Employee Edwards credibly testified, ﬁShe [Soyk] 

explained that the FAMPACT has been there and they 
are now bringing it to employees.  That the same benefits 
that we have in the FAMPACT, we have vacation, we 
have medical plan, we have 401(k), all the benefits we 
have in the FAMPACT will be the same benefits that the 
Union will negotiate for us.  That is just like the contract 

the Union will get for us.ﬂ 
Nowhere in this credited testimony is there the slight-
est suggestion that the Respondent would not negotiate in 
good faith with the Union about the various benefits 
mentioned or that the Union could not secure a different 
or better benefits package through bargaining.  Soyk™s 

personal prediction about the results of bargaining cannot 
reasonably be viewed as a threat that no other outcome 
would be possible.  We dismiss this complaint allega-
tion.
6The judge also found that the Respondent violated 
Section 8(a)(1) of the Act by engaging in surveillance of 
the election activities when a police deputy, employed by 
the Respondent as a guard, entered the polling area.  
Contrary to the judge, we find that the evidence concern-
ing this brief incident is too ambiguous to warrant an 
unfair labor practice finding.  We dismiss this allegation 

as well. 3.  Finally, we find merit in the Respondent™s excep-
tions to one of the 8(a)(3) violations found by the judge.
7                                                            
                                                                                             
6  Contrary to their dissenting colleague, Members Cowen and Bart-
lett find that a statement found unlawful in 
Aqua Cool
, 332 NLRB 95, 
96 (2000), i.e., that ﬁemployees were unlikely to win anything more at 
the bargaining table,ﬂ is not comparable
 to the statement at issue here.  
Quite simply, we do not view Soyk™s remarks as reasonably suggesting 
any cap on what could be obtained 
in good-faith bargaining.  Further-
more, we do not agree that other unl
awful statements about bargaining 
made by other officials at other tim
es would so affect employees™ per-
ception of Soyk™s remarks that they would reasonably tend to believe 
she was threatening the futility of bargaining. 7  Contrary to their dissenting colleague, Members Liebman and 
Bartlett find, in agreement with the judge, that the Respondent™s super-
visor, Lovejoy-Flairty, unlawfully warned Fernande Lynn Edwards on 
He found that the Respondent discriminatorily disci-
plined employees Altimirano and Edwards for taking an 
extended dinner break on May 15, 1996.  While we agree 
with the judge that the General Counsel has met the ini-
tial burden of proving antiunion motivation for the disci-
pline of two prominent union supporters, we conclude 
that the Respondent has met its rebuttal burden of show-

ing that it would have taken the same disciplinary action 
even in the absence of union activity. Indeed, the judge himself found that the imposition of 
discipline ﬁwas not inconsistent with the requirement of 

the policy set out in FAMPACT regarding dinner 
breaks.ﬂ  Contrary to the judge and our dissenting col-
league, we find the lack of 
evidence of any previous dis-
ciplinary actions for taking excessive dinner breaks does 
not undercut the Respondent™s 
legitimate defense here, in 
the absence of anything more 
than sheer speculation that prior infractions must have 
taken place and that the Re-spondent countenanced them.  We therefore dismiss the 
8(a)(3) allegation concerning this disciplinary action. 
ORDER The National Labor Relations Board orders that the 
Respondent, Alamo Rent-A-Car, Inc., Orlando, Florida, 
its officers, agents, successors, and assigns, shall 1.  Cease and desist from 
(a) Soliciting employee grievances and impliedly 
promising to remedy them in order to discourage em-
ployees from engaging in activities on behalf of the 
 July 13, 1996.  They find no basis in the dissent for the assumption that 
Respondent™s animus against promin
ent union activists had dissipated in the wake of the Union™s second election defeat.  Furthermore, the 
Respondent failed to present any i
ndependent evidence of the alleged customer complaint, and Lovejoy-
Flairty provided no explanation for 
why Edwards received no notice of th
e warning, which Lovejoy-Flairty admittedly placed in the employee™s file to permit acceleration of future 

discipline.  Under these circumstances, Members Liebman and Bartlett 
find that the alleged customer complaint underlying the warning was a 
mere pretext for retaliation against Edwards for supporting the Union. 
Contrary to his colleagues, Member Cowen would not find that the 
Respondent violated Sec. 8(a)(3) of 
the Act by the warning that Super-
visor Ginger Lovejoy-Flairty issued to employee Fernande Lynn Ed-
wards in response to a customer compla
int.  Lovejoy-Flairty issued this 
warning on July 13, 1996, about 2 months after the Union had lost the 
second of three elections here.  Edwards denied that she ever received 
it.  While admitting that she did not 
have a specific recollection of her conversation with Edwards about this
 warning, Lovejoy-Flairty testi-
fied that she ﬁprobably wrote 30 or 40 of these a monthﬂ based on 
customer complaints.  Clearly, base
d on Lovejoy-Flairty™s testimony, it 
was common for the Respondent to issue such warnings when custom-
ers complained about poor service.  There is also no evidence here 
linking this discipline to Edwards™ union activities in the organizing campaign that had just ended in fa
ilure.  In these circumstances, Mem-
ber Cowen would find that the Genera
l Counsel has failed to establish the requisite elements of a prima 
facie case that Edwards™ warning 
violated Sec. 8(a)(3).  He therefor
e would dismiss this allegation of the 
complaint.
 ALAMO RENT-A-CAR, INC. 277Teamsters Local 385, affiliate
d with International Broth-
erhood of Teamsters, AFLŒCIO, or any other labor or-
ganization. 
(b) Interrogating employees concerning their support 
for, activities on behalf of, or membership in the Union, 

or any other labor organization. 
(c) Threatening employees that their support for, ac-
tivities on behalf of, or membership in the Union consti-

tute disloyalty. 
(d) Soliciting employees to monitor the union activities 
of other employees. 
(e) Threatening or impliedly threatening employees 
with the loss of benefits, wages, and working conditions 

if they should choose the Union as their exclusive collec-
tive-bargaining representative; (f) Implying to employees that it is futile for them to 
select the Union as their ex
clusive bargaining representa-
tive. 
(g) Informing employees that should they select the 
Union as their exclusive collective-bargaining repre-
sentative, the Union would have to bargain for the terms 
and conditions of employment that the employees al-
ready have. 
(h) Denying early leave privileges to employees be-
cause of, or in retaliation for, their union activities, sym-

pathies, or affiliation. 
(i) Disciplining employees b
ecause of, or in retaliation for, their union activities, sympathies, or affiliation. 
(j) Suspending or discharging employees because of, 
or in retaliation for, their union activities, sympathies, or 
affiliation. 
(k) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative actions necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Linda Sconyers immediate and 
full reinstatement to her 
former position or, if such position does not exist, to a 
substantially equivalent position, without prejudice to her 
seniority or other rights and privileges previously en-

joyed, and make her whole, with interest, for any loss of 
earnings or other benefits she may have suffered as a 
result of the discrimination against her in suspensions on 
April 27, 1996, and from April 22, 1997 to April 28, 
1997, and in her discharge on April 28, 1997, to the date 
of the Respondent™s offer of reinstatement, with interest. 
(b) Within 14 days from the date of this Order, make 
José Perez whole for any loss of earnings or benefits he 

may have suffered as a result of his unlawful discipline 
and suspension on June 11, 1996. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discipline 
taken against Fernande Lynn Edwards on July 13, 1996, 
against José Perez on June 11, 1996, and against Linda 
Sconyers on April 27, 1996, and April 22Œ28, 1997, and 
her unlawful discharge on April 28, 1997, and within 3 
days thereafter, notify each of
 them in writing that this 

has been done and that the unlawful discipline, suspen-
sions and/or discharge actions will not be used against 
them in any way. 
(d) Preserve and, within 14 days of a request, provide 
at the office designated by the 
Board or its agents, a copy 
of all payroll records, social
 security payment records, 
timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if 
stored in electronic form, 
necessary to analyze the amount of backpay due under the terms of this Order.  If 

requested, the originals of such records shall be provided 
to the Board or its agents in the same manner. 
(e) Within 14 days after service by Region 12, post in 
its Orlando, Florida facility c
opies of the attached notice marked ﬁAppendix.ﬂ
8  Copies of the notice, on forms 
provided by the Regional Director for Region 12, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately 
upon receipt and maintained by it for 60 consecutive 
days thereafter in conspicuous places, including all 
places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since December 7, 1994. 
(f) Within 21 days after service by Region 12, file with 
the Regional Director a sworn certification of a responsi-

ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
 MEMBER LIEBMAN, dissenting in part. 
Unlike my colleagues I would affirm the judge™s find-
ings (1) that the Respondent violated Section 8(a)(3) by 
its written discipline against employees Fernande Lynn 
Edwards and Fernando Altamirano, and (2) that it vio-
lated Section 8(a)(1) by implying to employees that it 
                                                          
 8  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278would be futile for them to select the Union as their bar-
gaining representative.
11.  The Discipline
.  My colleagues acknowledge that 
the General Counsel has met his initial burden to prove 
that hostility to employees™ union activity was a motivat-
ing factor for the discipline of Fernande Lynn Edwards 
and Fernando Altamirano, two admittedly prominent 

union supporters.  However, they find that the judge 
erred in concluding that the discipline was unlawful.  In 
their view, the Respondent has met its burden to affirma-
tively show that the discipline would have occurred even 
in the absence of the employees™ union activity.  I dis-
agree. My colleagues make two fundamental errors regarding 
the judge™s application of 
Wright Line
2 principles.  First, 
they mistakenly rely on the judge™s introductory com-
ment that the discipline ﬁwas not inconsistent with the 
requirement of the policy set out in FAMPACT regard-
ing dinner breaks.ﬂ  The judge himself concluded, based 
on the crediting of relevant testimony, ﬁthat there was no 
hard and fast rule for the taking of dinner breaks.ﬂ On 

these facts, the judge clearly found that employees, who 
were paid on an incentive basis, were granted some lee-
way regarding the permitted 
meal periods. The judge™s 
reliance on the absence of ev
idence that employees were 
ever disciplined for taking excessive dinner breaks pro-
vides direct support for his conclusion that there was no 

such strict rule.  Thus, the judge correctly concluded that 
the Respondent failed to meet its burden to establish that 
the employees had engaged in misconduct that could 
have provided a basis to justify lawful discipline.  Nota-
bly, the Respondent places no reliance on FAMPACT to 
support its exceptions to this violation.   
The second defect in my colleagues™ analysis is their 
assumption that the existence of a relevant FAMPACT 
policy, whatever it might be, suffices to establish the 
Respondent™s defense.  The mere showing that there was 
a possibly legitimate reason for the discipline is insuffi-

cient to meet the Respondent™s affirmative 
Wright Line
 burden.  As the Board stated in 
Roure Bertrand Dupont, 
Inc., 271 NLRB 443 (1984): 
                                                           
 1 I join my colleagues to the extent
 that they have affirmed the ma-
jority of the 8(a)(3) and (1) violations found by the judge in this case.  I 
join Member Bartlett as to the adde
d rationale for finding that the warn-
ing given to Edwards on July 13, 1996, 
violated Sec. 8(a)(3).  In addi-
tion, I concur in my colleagues™ decision not to pass on certain other 
unfair labor practice allegations that 
are duplicative of other violations.  
Finally, I also agree with the dismissa
l, for reasons stated in their deci-
sion, of the alleged surveillance by
 a policy officer employed by the 
Respondent who momentarily entered the election area. 
2 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982). 
Thus it is now clear that in rebutting the General Coun-
sel™s prima facie caseŠthat the protected conduct was 
a ﬁmotivating factorﬂ in th
e employer™s decisionŠan 
employer cannot simply present a legitimate reason for 
its action but must persuade by a preponderance of the 
evidence that the same action would have taken place 
even in the absence of the protected conduct. 
 Accord: Westchester Lace, Inc., 326 NLRB 1227 (1998). 
Here, the Respondent admittedl
y could not show that its discipline was consistent with any disciplinary practice 
when faced with similar misconduc
t.  The question is not, as 
my colleagues suggest, whether the record demonstrates 

that the Respondent actually countenanced similar infrac-
tions.  Rather, the question is whether the record demon-

strates that the Respondent would have disciplined Edwards 
and Altamirano, absent their protected activity.  As did the 
judge, I conclude that the Respondent failed to carry its bur-
den of proof.   2.  Futility of Representation
.  I would also affirm the 
judge™s finding that the Respondent™s manager, Karen 

Soyk, unlawfully implied to employees that it would be 
futile for them to select the Union as their bargaining 
representative.  In late January 1995, Soyk conducted a 

meeting with employees at
 which she compared the 
benefit plans available to employees with what the Union could negotiate with the Respondent for the employees.  

The judge credited testimony that Soyk told employees, 
ﬁall the benefits we have in the FAMPACT will be the 
same benefits that the Union will negotiate for us.  That 

is just like the contract the Union will get for us.ﬂ  The 
judge concluded that Soyk™s statement was unlawful 
because it was designed to convey to employees that 
there was nothing to gain by the selection of the Union, 
as they would receive no more than the benefits they 
were already receiving.  Th
is conclusion is fully war-ranted and is supported by the Board™s decision in 
Aqua Cool
, 332 NLRB 95, 96 (2000) (statement by 
Kachadurian to Tetrault that employees were unlikely to 
win anything more at the bargaining table). 
My colleague™s claim that th
ere is not ﬁthe slightest 
suggestion that the Respondent would not negotiate in 
good faith with the Union or that the Union could not 
secure a different benefits packageﬂ is inaccurate.  The 
majority™s conclusion that the manager™s statement was 
merely a personal opinion is likewise not based on the 
evidence.  The facts show 
that Soyk made these com-
ments during a formal campaign meeting with employees 
concerning the Respondent™s current benefit structure, 
and that she made a clear pronouncement that ﬁthe con-
tract the Union will get for usﬂ will reflect only the bene-
fits the Respondent currently made available to employ-
 ALAMO RENT-A-CAR, INC. 279ees.  Soyk™s comments occurre
d in the context of some-
what more serious threats made by Shift Manager Juline 
Paul the prior month, that employees would lose their 
benefits if they bring in the Union, and those made by 
City Manager Raja Assal earlier that same month, that 
employees, ﬁknow what will happen if a union comes in, 
you guys are going to lose your benefits and the union 

will have to start from scratch.ﬂ  My colleagues have 
affirmed that these earlier thr
eats were unlawful.  In that 
context, they erroneously conclude that Soyk™s state-
ments were lawful because ﬁt
here is no suggestion that the Respondent would not negotiate in good faith.ﬂ They 

ignore repeated prior statements by other managers 
clearly revealing that the Respondent had no intent to 
fulfill its obligations under the Act to negotiate in good faith if the employees chose to be represented by the Un-
ion.  Where employees have
 already been threatened with loss of benefits if they select the Union as their rep-
resentative, it also makes no sense for the majority to 
assert that Soyk did not state that the Union could not 
secure a different benefits package through bargaining.  
Given the context, and given what Soyk did state, the 
violation is clear.  What Soyk did not state is no basis for 
reversing the violation found by the judge. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the Federal labor law a
nd has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT solicit employee grievances and impli-
edly promise to remedy them in order to discourage em-

ployees from engaging in activities on behalf of the 
Teamsters Local 385, affiliate
d with International Broth-
erhood of Teamsters, AFLŒCIO, or any other labor or-

ganization. 
WE WILL NOT interrogate employees concerning their 
support for, activities on behalf of, or membership in the 
Union, or any other labor organization. 
WE WILL NOT threaten employees that their support for, 
activities on behalf of, or membership in the Union con-
stitute disloyalty. 
WE WILL NOT solicit employees to monitor the union 
activities of other employees. 
WE WILL NOT threaten or impliedl
y threaten employees 
with the loss of benefits, wages, and working conditions 
if they should choose the Union as their exclusive collec-
tive-bargaining representative. WE WILL NOT imply to employees that it is futile for 
them to select the Union as
 their exclusive collective-bargaining representative. 
WE WILL NOT inform employees that should they select 
the Union as their exclusiv
e collective-bargaining repre-sentative, the Union would have to bargain for the terms 
and conditions of employment that the employees al-
ready have. 
WE WILL NOT deny early leave privileges to employees 
because of, or in retaliation for, their union activities, sympathies, or affiliation. 
WE WILL NOT discipline or suspend employees because 
of, or in retaliation for, their union activities, sympathies, 
or affiliation. 
WE WILL NOT discharge employees because of, or in re-
taliation for, their union activities, sympathies, or affilia-

tion. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Linda Sconyers immediate and full rein-

statement to her former position or, if such position does 
not exist, to a substantially equivalent position, without 
prejudice to her seniority or other rights and privileges 
previously enjoyed, and 
WE WILL make her whole, with 
interest, for any loss of earnings or other benefits she 
may have suffered as a result of the discrimination 
against her in suspensions on April 27, 1996, and from 
April 22 to 28, 1997, and in her discharge on April 28, 
1997. WE WILL, within 14 days from the date of the Board™s 
Order, make José Perez whole for any loss of earnings or 

benefits he may have suffered as a result of his unlawful 
discipline and suspension on June 11, 1996. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any references to the 
unlawful discipline taken against Fernande Lynn Ed-
wards on July 13, 1996, against José Perez on June 11, 
1996, and against Linda Sconyers on April 27, 1996, 
April 22Œ28 and 28, 1997, and 
WE WILL, within 3 days 
thereafter, notify each of th
em in writing that this 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 280has been done and that the unlawful discipline, suspen-
sions and/or discharge actions will not be used against 
them in any way. 
 ALAMO RENT-A-CAR, INC.  Dallas Manuel II, Esq., for the General Counsel. Robert L. Murphy, John Bolanovich, and H. Eric Hilton, Esqs. (Stokes & Murphy), 
of San Diego, California, Windmere, Florida, and Atlanta, Georgia, for the Respondent. Richard Siwica, Esq. (Egan, Lev & Siwica), 
of Orlando, Flor-ida, for the Charging Party. 
DECISION STATEMENT OF THE CASE LAWRENCE 
W. C
ULLEN, Administrative Law Judge.  This consolidated case was heard befo
re me on March 8, 9, and 10, 1999, in Orlando, Florida.  The complaint as amended was 
issued by the Regional Director for Region 12 of the National 
Labor Relations Board (the Board or the NLRB), and is based 
on charges filed by Teamsters Local Union 385, affiliated with 
International Brotherhood of T
eamsters, AFLŒCIO (the Charg-ing Party or the Union), and a
lleges that Alamo Rent-A-Car (the Respondent or the Company), violated Section 8(a)(1) and 
(3) of the National Labor Relations Act (the Act).  The com-
plaint is joined by Respondent™s
 answer wherein it denies the commission of any violations of
 the Act and asserts certain affirmative defenses thereto.  Additionally, Respondent filed at 
the hearing a Motion to Defer to a Settlement Agreement in 

Lieu of Further Proceedings Upon a Complaint and for Sum-
mary Judgment, which was denied
 by me.  This motion refers 
to a settlement agreement reached between the Respondent and 
the Charging Party which resolved only part of the complaint 
allegations which span several y
ears and three elections and did not require the posting of a Board notice. On the entire record, including the testimony of the wit-
nesses and exhibits submitted and af
ter review of the briefs of the parties, I make the following 
FINDINGS OF FACT I.  JURISDICTION
 The complaint alleges, Respondent admits, and I find that at 
all times material herein during the 12-month period preceding 
the filing of the complaint, Respondent has been a corporation 
with an office and place of business located in Orlando, Flor-
ida, where it has been engaged in the rental and leasing of mo-
tor vehicles, that during the past 12 months, Respondent has in 
the course and conduct of its business operations, purchased 
and received at its Orlando, Florida facility goods and materials 
valued in excess of $50,000 directly from outside the State of 
Florida, derived gross revenues in excess of $500,000, and has 
been an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION The complaint alleges, Respondent denies, and I find that at 
all times material herein, the Union has been a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
A.  The 8(a)(1) Allegations 
1.  December 1994 meeting of Respondent™s director of 
operations, Eastern Region, Bill Decker, with former 
rental agent Fernande Lynn Edwards 
Facts 
Fernande Lynn Edwards testified she was called into a meet-
ing with Bill Decker on December 7, 1994.  (The meeting was 

held in the office of Karen Soyk who is Respondent™s assistant 
city manager/family wellness specialist for the Orlando facility. 
Decker™s office is located at Respondent™s corporate office in California but he makes frequent visits to the Orlando facility 

which is part of his Region.)  This was a one-on-one meeting. Decker initiated the conversation by asking Edwards how they 
(management) were treating her at the office.  She responded 
that she was being treated fine
 but some of the managers 
needed to go back to training as they were treating the employ-
ees ﬁreal bad.ﬂ  Decker then told her that there was a rumor 
passed on to the corporate office by the Orlando city director, 
Ed Terry, that the rental representatives were threatening to 
bring in a third party.  She asked what was meant by a third 
party and he responded that this 
was a union.  She told him she 
knew nothing of this.  He then asked her whether anyone had 

approached her with a card to sign and she said no.  During the 
course of this meeting they also discussed an anticipated em-
ployee bonus which had been drastically reduced and Decker 
explained that this was dependent on how the Company per-
formed.  Near the end of the meeting, he asked her whether as a 

loyal employee, if someone approached her, she would be will-
ing to let them (management) know.  She told him no, she 
would not do that to her coworkers.  During the course of this meeting Decker took notes.  He told her that anything dis-
cussed, would stay in the room
 and he would not mention her name.  He also stated that he 
was going to get to the bottom of it (the union campaign) because they (management) wanted 
them to stay as an Alamo family. 
Decker testified he traveled to
 Orlando frequently as it is the 
largest city in his region.  He te
stified that he was not aware of any union activity in early December 1994, and did not become 

aware of it until he received a letter from the NLRB.  He testi-
fied that during the end of 1994 and the beginning of 1995, he 
traveled to Orlando at least every 2 weeks in general to discuss 
team leader meetings and Respondent™s open door policy and 
ensure they were functioning 
properly but he did not attend 
these meetings himself.  He admits meeting with employees in 
December 1994, but denies meeting one-on-one with any em-
ployee. 
Analysis 
I credit the testimony of Edwards as set out above, some of 
which is not specifically rebutted by Decker.  I found Edwards™ 
testimony to be specific and straightforward and truthful.  Ed-
 ALAMO RENT-A-CAR, INC. 281wards was a leading union adhe
rent who served as a union observer during the secret-ballot election held in Case 12ŒRCŒ
7807 on April 10, 1995.  I reject Respondent™s argument that 
she is a disgruntled former employee whose te
stimony should 
not be credited because she was discharged for taking a job 
with the Hertz rental agency during a leave of absence from 
Respondent. I find that circumstances of calling a leading union adherent 
into the one-on-one meeting and inquiring initially as to how 
she was being treated and then interrogating her concerning 
whether she had knowledge of 
the union campaign, whether she had been approached to sign a union card and whether she 
had actually signed a card, and then moving on to solicit her to 
monitor and report the union activities of her fellow employees 
on the basis of loyalty all combine to establish the violations of 
Section 8(a)(1) of the Act as alleged in paragraphs 6(a), (b), (c), 
and (d) of the complaint.  I find that under these circumstances 
Respondent through its agent Decker solicited grievances from 
Edwards and impliedly promised 
to remedy them in order to 
discourage employees™ union activities and thereby violated the 

Act.  I find the interrogation of Edwards by Decker concerning 
her union activities and those of 
her fellow employees was also 
violative of the Act.  It is also clear that Decker equated union 
activities with disloyalty on the part of its employees, a viola-
tion of the Act.  Decker™s solicitation of Edwards to monitor 
and report the union activities of her fellow employees was also 
a clear violation of the Act. 2.  Shift Manager Juline Paul™s meeting with 
Fernande Lynn Edwards 
Facts 
Fernande Lynn Edwards testified that on about December 
18, 1994, she was in a one-on-one
 meeting with Shift Manager Juline Paul.  She testified that Paul ﬁstarted talking about our benefits at Alamo, how we have good benefits and we are try-
ing to bring a union that will take away our benefits.ﬂ  Edwards 
asked Paul whether she had ﬁbeen in a union before and she 
told me no.ﬂ  Edwards testified, ﬁI said so how you know they 
are going to take our benefits?ﬂ  ﬁShe tell me that™s the way it 
work.  When a union come in, they take everything off the 
table, they leave the table empty, and they start from scratch. 
And we might not get what we 
already have.ﬂ  Paul did not 
testify and Edwards™ testimony is
 thus unrebutted.  Respondent 
asserts that it was unable to find Paul after a diligent search. Analysis 
I credit the unrebutted testimony of Edwards, whom I found to be a reliable witness.  While it is true as Respondent asserts 
in its brief, that a statement to an employee that in a collective-
bargaining situation, employees 
may get more or less or the 
same wages and benefits than t
hose they already have, may be 
found to be lawful, it may also be unlawful depending on the 
wording and emphasis of the statement.  When such a statement 
is made by an employer it sends
 up a red flag to the employees 
that they may lose their benefits or that bargaining will be fu-
tile.  An employer runs the risk of violating the Act unless it is 
clearly explained that the employees may obtain more or less or 
the same wages and benefits than they then currently have.  In 
the instant case I credit the testimony of Edwards that Paul was 
emphasizing and threatening that the employees would lose 
their benefits.  Even allowing for some breakdown in commu-

nications between Paul and Edwards, I find that the crux of 
what Paul was conveying to Ed
wards was the employees would 
suffer a loss of benefits if they selected the Union as their col-

lective-bargaining representative.  As the General Counsel 
argues in his brief, a ﬁbargaining from scratchﬂ statement can 
reasonably be understood to be a threat by an employer ﬁto 
unilaterally discontinue existing benefits prior to negotiations 
or to adopt a regressive bargai
ning posture designed to force a reduction of existing benefits for the purpose of penalizing the 

employees for choosing collective representation,ﬂ citing 
Tex-
tron, Inc. (Talon Division)
, 199 NLRB 131 (1972); Saunders Leasing System, 204 NLRB 448 (1973); Lear-Siegler Manage-ment Service, 306 NLRB 393 (1992).  This is in sharp contrast 
to the situation where an employer clearly sets out that the exi-
gencies of bargaining do not automatically guarantee improve-
ments in wages and benefits.  
Computer Peripherals, Inc., 215 NLRB 293 (1974); Coach & Equipment Sales Corp.
, 228 NLRB 240 (1977).  I thus find as alleged in paragraph 7 of the 
complaint that Respondent violated Section 8(a)(1) of the Act 
when it impliedly threatened employees with the loss of wages 
and benefits if they chose union representation. 
3.  Statements by City Manager Raja Assal and Shift 
Manager Kevin Guarney to Fe
rnande Lynn Edwards while 
riding in a company van returning from a representation 
hearing on January 9, 1995 
Facts 
Edwards testified that she attended the NLRB representation hearing in Case 12ŒRCŒ7807 on January 9, 1995, and was 
transported to and from the hearing by a company van driven 
by City Director Raja Assal 
and that Shift Manager Kevin Guarney also rode in the van.  Edwards testified that on the 
return to Respondent™s facility, Guarney said to her that she 
was not one of them.  She asked what he meant and Guarney 
said he had seen her ﬁtalking to the Union people.ﬂ  City Man-
ager Raja Assal then said, ﬁ. . . you knew about the Union all 
along.  You were just pretending.
ﬂ  Edwards responded that this is a free country.  Edwards testified that during one of the 
breaks at the hearing she had briefly talked with Union Counsel 
Richard Siwica and Danny (Pete)
 Peterson, who was then Un-ion President. Respondent contends that after 
diligent search, it is unable to locate Guarney and that Assal was in Lebanon with his ill fa-
ther and unable to attend the hearing as a result.  It further ar-
gues that Guarney was not name
d in the amended complaint, 
and that the statements attributed to Guarney and Assal do not 
constitute a violation of the Act. Analysis 
I credit the unrebutted testimony of Edwards as set out 
above. I find that Respondent violated Section 8(a)(1) of the 
Act by the statements made by Respondent™s agents equating 
Edwards™ support of the Union with disloyalty to Respondent 
which clearly constituted a threat
 to Edwards™ job security. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2824.  City Manager Raja Assa
l™s discussion with Fernande Lynn Edwards on the morning of January 9, 1995 
Fernande Lynn Edwards testified that on the morning of 
January 9, 1995, when she had returned from vacation, she 
went to the counter to work.  Assal called her and said he 
wanted to talk to her.  He th
en asked her what was going on and told her he had heard that the employees were bringing a union 
in.  She initially told him she did not know what he was talking 
about.  He then said you have a hearing with the Union down-
town.  She then said, ﬁall right.ﬂ  He then said, ﬁ[Y]ou guys are 
trying to bring a Union.  And you guys have good benefits and 
you know what will happen if a union comes in, you guys are 

going to lose your benefits and the union will have to start from 
scratch.  I said, well, let the people decide that.  If they want a 
union, let them bring a union.  And he told me you know the 
other companies that have union, they didn™t negotiate the bo-
nus.  I said, well, if the reps want a union, they can negotiate 
the bonus also.  He told me I hope you know what you™re get-
ting yourself into.ﬂ 
Respondent contends that Assal™s comments regarding ﬁbar-
gaining from scratchﬂ are not unlawful and relies on an affida-vit filed by Assal wherein he asserted that the purpose of his 

meeting was not to work any benefits or wages out of the 
agreement in reference to th
e FAMPACT agreement prepared 
by Respondent. 
Analysis 
I credit the testimony of Edwards as set out above.  I find the 
inquiry by Assal of Edwards re
garding the Union was designed to obtain information as to what the employees expected to get 
as a result of union representation.  I find this constituted 
unlawful interrogation in violation of Section 8(a)(1) of the 
Act.  I also find that Respondent violated Section 8(a)(1) of the 
Act by Assal™s threat that the employees would lose their bene-
fits and would have to bargai
n from scratch which telegraphed the message that their benefits 
could be discontinued prior to bargaining or that Respondent would take a regressive bargain-
ing posture in retaliation for their selection of the Union as their 
collective-bargaining representative.  
Lear-Siegler Management Service Corp.
, 306 NLRB 393 (1992). 5.  Assistant City Manager/Family Wellness Specialist 
Karen Soyk™s comments to employees regarding 
bargaining in January 1995 
Facts 
The General Counsel, in reliance on testimony developed in 
the cross-examination of assistant city manager/family wellness 

specialist, Karen Soyk, contends
 that Soyk violated Section 
8(a)(1) of the Act by her testimony that she told employees the 
Company had the right to bargain over wages and bonuses at 
ground zero; that ﬁyou start at a basis and you negotiation [sic] 
for everything from there.ﬂ  Howe
ver, in her testimony imme-
diately preceding the quoted testimony, in response to the Gen-

eral Counsel who asked her if she had stated that bargaining for 
rights and benefits ﬁbegan from scratch?ﬂ  Soyk did not admit 
making that statement.  Rather, she testified, ﬁI believe I said 

they could startŠyouŠyou couldŠI remember I used to say 
you could wind up with the same, you could wind up with 
more, you could wind up with less, it all depends on how nego-
tiations go.ﬂ Analysis 
I find no violation of the Act by Soyk™s testimony in the 
overall context of her answers to the General Counsel™s ques-
tioning.  Rather, I find she clearly testified that she presented 
the alternative outcomes of collective bargaining.  You can 
obtain more, less, or remain the same.  She did not admit using 
the phrase, ﬁbargaining from scratch.ﬂ  She testified, ﬁI think 

the term I would have used is ground zero.  You start at a basis and you negotiation [sic] for everything from there.  That was 
my understanding.ﬂ  See 
Histacount Corp., 278 NLRB 681 (1986). 6.  Soyk™s meeting with em
ployees in late January 1995 
Facts 
Fernande Lynn Edwards testifie
d that in late January 1995, 
she attended a meeting held by
 Karen Soyk with several 
employees. During this meeting Soyk compared the 

Respondent™s benefits plan ca
lled FAMPACT with what the Union could negotiate with Respondent on behalf of the 
employees.  Edwards testified,
 ﬁShe explained that the 
FAMPACT has been there and they are now bringing it to 
employees.  That the same benefits that we have in the 
FAMPACT, we have vacation, we have medical plan, we have 
401K, all the benefits we have in the FAMPACT will be the 
same benefit that the Union will negotiate for us.  That is just 

like the contract the Union will ge
t for us.ﬂ  Soyk, who testified 
at the hearing did not specifically acknowledge conducting 

meetings with employees in Ja
nuary 1995, other than adhering 
to an open door policy by responding to questions raised by 
employees. 
Analysis 
I credit Edwards™ testimony which was essentially unrebut-
ted as Soyk did not directly refute it.  I find that Soyk™s com-
ments were designed to convey to
 the gathered employees that 
there was nothing to gain by the selection of the Union to rep-
resent them as they could receive no more than the benefits 
they already had under the Respondent™s FAMPACT benefits 
package.  Thus Respondent violated Section 8(a)(1) of the Act 
by conveying to the employees the message that it was futile to 
select the Union as their collective-bargaining representative.  
See 
Child™s Hospital, 308 NLRB 340 (1992). 7.  Assistant City Manager Ha
ns Hudtwalker™s interrogation of employee Fernando Altamirano 
Facts 
Former rental agent Fernando Altamirano testified concern-ing interrogation he was subjected to by assistant city manager 
Hans Hudtwalker in about March 1996.  Altamirano testified 
that he began to actively solicit union cards in late February or 
early March 1996, and within 2 weeks of this Hudtwalker be-
gan calling him into his office and interrogating him as to his 
union activities and urging him to help the Company instead of 
the Union during the union campaign.
  Altamirano testified, ﬁI 
 ALAMO RENT-A-CAR, INC. 283used to come in and he used to just signal me to come into his 
office.  I stayed in his office and [sic] immediately start talking 
about, you know, the Union.  And he used to say, you know, 
FernandoŠhe speaks Spanish.  He
™s from Peru.  I™m from Ec-uador.  And in Spanish he used to tell me to (Spanish word), 
stop this bullshit, its not going to take you anywhere.  He said 
don™t fight the company.  We know that you™re a leader and 
youŠyou should use your leadership to lead the company, to 
be on the company side, and don™t fight againstŠno fight the 
company.  You™re not a follower, so we know that you are one 
of the leader UnionsŠUnion leaders.ﬂ  Altamirano testified that this occurred almost every day commencing in early March 
until May 16 when he was given a written counseling review. 
Hudtwalker testified in response to questions propounded by 
Respondent™s attorney that he 
had never interrogated employ-
ees concerning their support for and activities on behalf of the 

Union.  He testified that he 
did not know who was pro Union or against the Union.  On cross-examination he testified in re-
sponse to questioning by the General Counsel that he did not 
know who the union supporters were although he was the city 
manager of the Orlando facility, which was the second highest 
level of management at that facility.  He also testified that he 
did not believe that Fernando 
Altamirano supported the Union. In response to a question from the General Counsel as to 
whether he had any belief con
cerning Altamirano™s sentiments, he testified, ﬁNo, we never talk about the Union with him, with 
anyone.  So there is no way for me to know.ﬂ 
Analysis 
I credit the specific and detailed testimony of Altamirano 
which was forthright and unwavering on cross-examination 

over that of Hudtwalker which wa
s merely a denial of the legal 
conclusion that he had interrogated employees.  I further found 
his testimony that there was no way for him to form a belief as 
to Altamirano™s sentiments concerning the Union, to be unreli-
able.  I thus find that Respondent violated Section 8(a)(1) of the Act by the interrogation of Altamirano engaged in by its agent 
Hudtwalker as set out above. 8.  The videotaping of employees engaged in handbilling 
on behalf of the Union Facts 
Former rental agent Linda Sconyers, a leading proponent of 
the Union who was engaged in handbilling on behalf of the 
Union while she was on suspension between April 7 and 10, 
1996, testified as follows:  Q.  [Counsel For The General Counsel]  Now during 
the time that you just referenced that you had been sus-
pended and were handbilling, do you recall seeing any-
body with a video camera? 
A.  Yes. 
Q.  Tell me about that?  Who did you see with it? 
A.  I saw Victor Gonzales.  He wasŠappeared to be 
video-taping us while we were leafleting.  He had it up to 
him.  He was behind the bushe
s, directing it to myself, 
Laurie Kelly, and I believe Lynn Edwards was out there as 
well.  And he was outside with
 Karen Soyk was with him.  
And he was behind the bushes.  But he could see us di-rectly.  He could see us.  You could tell that he could see 

us. Q.  Can you describe where Victor Gonzales and 
Karen Koyk [sic] were standing in comparison to where 
you and the others that were handbilling stood?  [Fn.] 
A.  Okay.  He was on Alamo property, in-between 
where the bus loading zone was and the employee parking 
lot.  He was in-between there.  It was probably, I don™t 
know, twenty feet, thirty f
eet.  I really don™t know how 
long it was, but it was, you know, maybeŠ 
Q.   For how long did he appear to be taping? 
A.  Thirty minutes to an hour.  I didn™t really time it, 
but I was watching him watch us.  So it was probably 
close to an hour. Q.  Prior to Mr. Gonzales and Ms. Soyk showing up 
with the camera, what if any incidents of violence are you 
aware of that took place in the handbilling area? 
A.  There was never any vi
olence.  Never saw any vio-
lence.  Q.  Do you recall whether there were instances where 
the Union efforts were blocking traffic getting into or out 
of the facility? 
A.  We never blocked any tr
affic.  It wasŠwell, that, we weren™t allowed to block the traffic.  You had to pass it out and then they had to leave or they could pull over to 
the side of the road and take a leaflet and talk with us if 
they wanted to.  
Q.  How many employees would you say passed 
through the handbilling area while Mr. Gonzales and Ms. 
Soyk had the camera out? 
A.  I would say probablyŠit was during a shift 
change, because we were out there most of the day.  So I 
would say if it was during the shift change, probably fifty 
or sixty employees maybe.  Maybe more. 
 ____________________ [Fn.]  Fernande Lynn Edwards also 
testified that Victor Gonzales and Karen Soyk were the two 
(2) managers who videotaped 
them.  [TR 623Œ624.] 
 Former employee Lynn Edwards who was also handbilling at 
the Respondent™s facility testified there was no violence and no 
cars were blocked by the handbillers. 
The Respondent contends that the videotaping was lawful as 
it had received complaints from employees that the individuals 
engaged in handbilling were blocking entry of their automo-
biles as they arrived for work
.  Steven Raffio, Respondent™s senior city director at the time of the handbilling testified that 
as a result of the handbilling, he authorized the videotaping of 
the handbilling activities by Responde
nt™s managers for ﬁa day 
or two, at the most.ﬂ  He tes
tified that shortly after the handbill-
ing occurred, several employees came to his office and brought 
him the handbills.  He testified that some of the employees 
ﬁwere very upsetﬂ and told him that the individuals engaged in 
the handbilling ﬁwere blocking some entry rights of the cars.ﬂ 
He was aware of the need for a boundary for the handbilling 
and asked the ﬁlocal sheriff repres
entative to help us define that 
boundary.ﬂ  He authorized the videotaping ﬁin case we ever 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284needed toŠto prove that there was some trespassing on our 
property and therefore, causing problems entering and exit        
. . . .ﬂ  He never saw the tape and does not know ﬁif we actually 
completed any taping.ﬂ  He testified that when he observed the 
handbilling the persons engaged in the handbilling were stand-
ing about 200 yards away from the main entrance and were 
standing alongside the street.  He testified further that there 
were no instances of violence or vandalism on the part of the 
persons engaged in the handbilling. Assistant City Manager/Fam
ily Wellness Specialist Karen 
Soyk testified that she had received complaints from at least 
two employees, Denise Ferrara 
and another employee that the 
individuals handing out flyers w
ould stand in front of the cars 
to make them stop.  She accompanied Sales Manager John 
Poanessa with a video camera to videotape these activities on 
one occasion.  The videotaping lasted 5 to 15 minutes.  The 
parking lot was not a segregated lot, but was used by employ-
ees and visitors including vendors who also complained that 
they were being stopped.  She wa
s asked to videotape the activ-
ity and she, herself, did the videotaping for a short period of 
time and there was ﬁnothing going on.  There were no cars 
coming or going.ﬂ  They then went back into the building and 
did not videotape again.  The videotaping occurred after the 
sheriff determined what was private property. 
Analysis 
I find under the circumstances of this case that Respondent 
did not violate the Act.  I credit Soyk and Raffio concerning the 
reports they had received of cars being blocked by the indi-
viduals engaging in handbilling.  I find that the videotaping was 
of limited duration as Soyk tes
tified and was a direct response 
to these reports but was discon
tinued as soon as it was deter-mined that no blocking of cars was occurring.  I find that Re-
spondent had a legitimate interest in ensuring that its employees 

and venders were not impeded in
 their entry to Respondent™s 
premises to work and conduct their business respectively.  I 

credit Raffio™s testimony that he authorized the videotaping for 
purposes of making a record in the event of blockage of access 
to Respondent™s facility.  In its brief General Counsel argues 
that I should draw an adverse inference from Respondent™s 
failure to question employee Deni
se Ferrara as one of two em-
ployees who Soyk asserted had complained of union represen-
tatives blocking traffic.  However, I decline to do so as General 
Counsel had an opportunity to inqui
re into this with Ferrara as well but chose not to do so.  The mere use of videotape is not a 
per se violation and I find that under these circumstances, was not unlawful.  See Sonoma Mission Inn & Spa
, 322 NLRB 898, 902 (1997), but see Randell Warehouse of Arizona
, 328 NLRB 1034 (1999), and discussion of 
F. W. Woolworth Co., 310 NLRB 1197 (1993). 9.  Solicitation of grievances by Shift Supervisor Will 
Padilla-Pagan with the implie
d promise to remedy them 
to discourage employees™ union activities 
Facts 
Former employee and rental agent Sandra O™Dowd testified 
that shortly after the filing of a second petition by the Union to 

represent the employees in Ma
rch 1996, Shift Supervisor Will Padilla-Pagan began to conduct team meetings which he held 
about once a month.  Prior to March 1996 she had only at-
tended ﬁzero to oneﬂ team meeting.  At these meetings Padilla-
Pagan ﬁwanted to know employee 
gripes, employee complaints, 
things that would make the work place better, make us hap-
pier.ﬂ  Employees complained ﬁa
bout scheduling, at that time, and complaints with the bonuses
, and favoritism a lot and he 
said that he would discuss all that with his bosses.ﬂ  Initially 
there were only two other employ
ees at the meeting.  Subse-
quently other departments were in
corporated into the meetings, 
at which management ﬁjust wa
nted to know the gripes and complaints.ﬂ 
Analysis 
I credit O™Dowd™s testimony which was unrebutted as 
Padilla-Pagan was not called to testify.  I find that Respondent 
through its agent Padilla-Pagan, was soliciting grievances from 
these employees with the implie
d promise to remedy them in 
order to discourage their support of the Union and thereby vio-
lated Section 8(a)(1) of the Act.  O™Dowd™s testimony estab-
lishes that Respondent initiated th
ese meetings shortly after the 
commencement of the union campaign and in anticipation of 

the upcoming election. 10.  Interrogation of employees by Hans Hudtwalker 
concerning their support for the Union and solicitation of grievances by Hudtwalker w
ith the implied promise to 
remedy them in order to discourage union support 
Former employee, José Perez, testified that he became an ac-
tive volunteer for the Union during the 1996 campaign, and spoke with the union organizer in late December 1995 or early 
January 1996, and then began 
handing out union authorization cards and the managers became aware of his participation in the 
union campaign.  In late February 1996, Hudtwalker told Perez 
that he was very disappointed w
ith him and that he knew why. 
Perez responded that it was because he was standing up for his 
rights and Hudtwalker did not reply.  Subsequently in March or 
April 1996, Perez was called into Hudtwalker™s office for a 

one-on-one meeting with Hudtwalker who closed the blinds 
and door which he had never done
 before.  Hudtwalker then questioned him as to why the 
employees ﬁwere calling the Un-
ion back.ﬂ  Perez told him that the employees ﬁwere very upset 

about the fact that the bonuses were being changed dramati-
cally, the fact that we were asked to shuttle (move cars around 
the facility) for extended periods of time, which also cut into 
our income, and that the less time we spent on the counter, the 
less money we made.ﬂ  Hudtwalk
er told him that they should 
all do things for the good of the Company even if they were not 

in their job description so the Company could move forward. 
Hudtwalker testified and did not deny having met with Perez 
in his office but denied having closed the blinds.  He denied 
asking Perez about issues with 
respect to the union campaign or having ever told Perez that he was disappointed with him. Analysis 
I credit the detailed and specific testimony of Perez who tes-
tified in a forthright manner and did not attempt to embellish 

his testimony but demonstrated 
excellent recall of his meeting 
with Hudtwalker.  I reject Respondent™s contention that Perez 
 ALAMO RENT-A-CAR, INC. 285was not a credible witness because he is a disgruntled former 
employee discharged by Respondent
 for alleged dishonesty.  I 
thus find that Respondent violated Section 8(a)(1) of the Act 
through the interrogation of Perez by its agent Hudtwalker and 
Hudtwalker™s solicitation of grie
vances with the implied prom-ise to remedy them in order to discourage union activities. 
11.  Alleged surveillance of employees™ union activities 
at the Doubletree Hotel in Orlando, Florida Facts 
Sandra O™Dowd testified that she attended a meeting at the 
Doubletree Hotel in Orlando, Florida, with Union Representa-

tive Laurie Kelly and two other employees, Fernande Lynn 
Edwards and Linda Sconyers in early April 1996.  She testified 
she saw Regional Vice President Eduardo Coloma and Corpo-
rate Director Victor Gonzales in the lobby when she arrived for 
the meeting.  She also saw three other rental agents including 
Kevin Day.  The other rental agents asked her why they had not 
been invited to the meeting. 
Former rental agent Fernande Lynn Edwards testified that on 
this occasion, she and Union Representative Laurie Kelly were 
taking care of opening a room at the hotel for the union meeting 
and were at the front desk of the hotel obtaining the keys to 
open the room and she saw a car pull up and saw Gonzales and 
Coloma taking luggage out of the trunk.  Coloma came to the 
desk to check in and Union Representative Kelly inquired 
whether he was staying at the hot
el and he replied that he was staying for the week.  Edwards and Kelly obtained the keys and 
went upstairs to the room for the meeting.  Neither Coloma nor 
Gonzales came to the area where they were holding the meet-
ing. Regional Vice President Coloma testified that during the pe-
riod in question he was based at
 Fort Lauderdale (Florida) and frequently traveled to Orlando which was in his area of respon-
sibility.  He recalls the incident when he saw Kelly as he was 
checking in at the Doubletree a
nd testified that Gonzales was with him as he had picked him up at the airport.  The record is 

unclear as to the presence of the other rental agents as no party 
chose to question then rental agent Kevin Day, who was a shift 
supervisor at the time of this 
hearing when he was called by 
Respondent to testify con
cerning another allegation. Analysis 
I find that the General Counsel has failed to establish that the 
Respondent was engaged in surveillance of its employees™ un-
ion activities.  The testimony of rental agent Edwards clearly 
establishes that Coloma was in the process of checking into the 
hotel.  There is no evidence of any actions taken by Coloma or 
Gonzales which would support a finding of surveillance en-
gaged in by either of these indi
viduals.  I credit the testimony of 
Coloma which was unrebutted concerning his presence at the 
Doubletree Hotel.  I find that this allegation should be dis-missed. 
12.  Alleged solicitation of grievances by City Manager Steve 
Raffio with the implied promise to remedy them in order 
to discourage employees™ union activities, threats by Raffio 
of the loss of wages if employees select the Union as their 
bargaining representative and threats by Raffio of the futility 
of the selection of the Union as their bargaining representative Facts 
On about April 10, 1996, Linda Sconyers returned from a 3-
day suspension issued to her 
on April 7, 1996, and was asked by City Manager Steve Raffio to meet with him in his office, 
she testified as follows:  Q.  [Counsel for the General Counsel]  Okay.  And 
when you returned to work on April 10th, 1996, at any 
time did you have occasion to speak with Mr. Steve Raf-
fio? 
A.  Yes, I did.  It was at 
lunch time.  I clocked out for lunch.  I was getting ready to 
go into lunch and he says do 
you have a few minutes, I™d like to talk to you.  I said sure.  

We walked in andŠand I told him, you know, I felt that 
was a good opportunity for me to tell him how unfairly I 
felt that I was treated, being disciplined [April 7, 1996 
suspension] on something that I didn™t actually do.  And 
he said that he was standing behind the manager™s decision to do that, that I was insubordinate.  And then he told me 
how disappointed he was with
 me. How he took it person-ally.  How it hurt him to see me out there passing out leaf-
lets to the people that worked
 out back, the shuttlers.  Be-cause I wasn™t just trying to talk to the rental agents, I 
would speak to anybody, because actually the shuttlers 
needed it more than we did.  They were being, you know, 
treated worse than what the rental agents were.  So I was 
leafleting to them and telling them about their rights, 
where I could help, seeing if there was interest there.  And 
heŠhe just said he took it to 
heart and he was real disap-pointed.  He did not like that at all, you know, which made 
me feel very uncomfortable, feel bad.  It scared me, be-
cause I figured, oh, boy, here comes some more, you 
know, because he was the city 
manager.  He never spoke 
with me hardly until the campaign started.  I was there 

eight years before he would, you know.  Once the cam-
paign started, then, oh, Linda, come on in, I want to talk to 
you. 
Q.  Do you recall anymore of the specifics of what you 
discussed? 
A.  Yes.  He told us that we would have to start at the 
ground level. IfŠif a Union came in, that he would play 
hardball. That they wouldn™t negotiate.  That we could 
lose the open door policy.  We could lose our benefits, you 
know.  I mean it wasŠit was pretty scary. 
Q.  WasŠwas there any reference to your father in this 
conversation? 
A.  Yes.  He thought that 
my father was putting me up 
to it, because my father had been a Union sympathizer 
and, you know, kind of supported what I was doing.  And 
he said if your father is putting you up to this, you know, 
you reallyŠyou should think twice.  You shouldn™t beŠ
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286you shouldn™t be doing this.  And I justŠmy father wasn™t 
telling me to do it. He just was telling me to be careful, 
because Alamo was a big company. 
. . . . Q.  What, if any, portion of this conversation related to 
problems as you saw them at Alamo? 
A.  Problems as I saw them?  There were so many 
problems withŠ Q.  Well, I™m just simply asking do you recall whether 
any part of the conversation related to that? 
A.  Well, he asked me if I had any [problems with 
working at Alamo]Šwhat he c
ould do to make changes.  
And I would tell him that I didn™t have a lot of problems, 
that there was other issues, like the vacation time, and sen-
iority, andŠand issues that some of the employees had.  
But, you know, that was about it. 
 Raffio was called as a witness and testified in response to questions by Respondent™s couns
el that he had not solicited 
employee grievances and promised 
to remedy them in order to 
discourage union activity as alleged in the complaint.  He also 
testified in answer to questions by Respondent™s counsel that he 
had not threatened employees with
 loss of wages and benefits if they selected the Union as their bargaining representative and 
that he had not told employees that it was futile for them to 
select the Union as their bargaining representative. 
Analysis 
I credit the detailed and specific testimony of Sconyers con-
cerning the comments of Raffio when he called her into his 
office following her return from her suspension.  I find that 
Respondent violated Section 8(a)(1) of the Act by Raffio™s 
solicitation of employee grievances
 with the implied promise to 
remedy them in order to discourage employee™s union activities 
and by threatening employees with the loss of wages and bene-
fits if they selected the Union as their collective-bargaining 

representative, and by impliedly telling Sconyers that it would 
be futile for employees to select the Union as their collective-
bargaining representative. 13.  Alleged solicitation of antiunion support by City 
Manager Steve Raffio in mid-April from employees by grant-
ing them time off and compensating them for their time to 
attend employee meetings away from Respondent™s facility 
where employee complaints and grievances were discussed 
Facts 
The evidence supports a finding that Respondent lent its sup-port and backing to efforts by several employees who wished to 
have meetings to discuss the 
union campaign and its perceived adverse effect on relations am
ong the rental agents.  These meetings occurred between mid-Ap
ril and late May 1996, at the 
poolside lounge of the Orlando Airport Hilton Hotel.  There 
were two meetings which 
came to be known as the ﬁRoundtable Meetings.ﬂ  They were held by rental agents 

Deneen Grove, Denise Ferrara, and Lorna Mediema. Deneen 
Grove testified she met with ma
nagement representatives to discuss the meetings prior to initiating them and told them she 

wanted to give the employees an opportunity to address prob-
lems without the intervention of a third party (a union).  There 
were approximately 50 employees at the first meeting con-
ducted by Grove and 25 employees at the second meeting con-
ducted by Ferrara.  Respondent
 permitted large numbers of 
rental agents to attend these 
meetings even during busy work 
times in contrast to its normal practice of only permitting em-
ployees to leave early when the rental counters were not busy 
according to the testimony of rental agent Sandra O™Dowd 
whom I credit.  Furthermore, Deneen Grove testified that Vic-tor Gonzales reimbursed Lorna Mediema for the drinks and food which she had purchased for the employees who attended.  
At these meetings the employ
ees discussed problems in the 
workplace and after the first meeting Grove, Ferrara, and Me-
diema met with Raffio and presented a list of issues raised at 
the meeting.  Raffio informed th
em of those he could remedy 
and those he could not address.  Grove testified she communi-cated Raffio™s response to the other rental agents.  Linda Scon-
yers testified that Respondent™s
 supervisor, David Hall, urged 
her to attend the roundtable meeting. Raffio denied having reimbursed Miedema for the food and 
drinks or having deviated from its practice of not permitting 
rental agents to be absent from their duties on the rental count-ers when they were busy.  I credit the testimony of Grove, 
O™Dowd, and Sconyers. 
Analysis 
I find that Respondent violated Section 8(a)(1) of the Act by 
its support of these meetings which were used to foster Re-
spondent™s position that the employees did not need a third 
party (the Union) to represent them.  Clearly, these meetings 
were designed to elicit antiunion support and interfered with the 
Section 7 rights of the rental agents to determine for themselves 

whether they wanted to be represented by the Union. 
14.  Hans Hudtwalker™s alleged solicitation of grievances with the implied promise to remedy them in order to 
discourage employee™s union activities 
Facts 
Linda Sconyers testified that 
in about mid-April 1996, Hans Hudtwalker called her into his office for a one-on-one meeting 
and ﬁhe asked me if there was anything that he could do to help 
me through, if there was anythingŠany of the issues that I 
would have.  What could he do to make things better.  And I 
just told him I didn™t know of anything at this point.ﬂ  Hudtwal-

ker testified that he has never solicited grievances or promised 
to remedy them but was not que
stioned concerning this meeting 
with Sconyers. 
Analysis 
I credit the specific testimony of Sconyers as set out above. 
Hudtwalker™s testimony did not 
address this meeting and I find her testimony concerning it is unrebutted.  I find that Hudtwal-

ker™s inquiries of Sconyers were
 designed to solicit grievances 
with an implied promise to remedy them in order to discourage 
employees™ union activities and that Respondent violated 
Section 8(a)(1) of the Act thereby. 
 ALAMO RENT-A-CAR, INC. 28715.  Alleged threat of the loss of previously enjoyed working 
conditions in the event the Union became their bargaining 
agent and the solicitation of employee grievances with the 
implied promise to remedy th
em in order to discourage employees™ union activities in late May 1996, by 
Respondent™s agents Facts 
Approximately a week before the May 28, 1996 election, 
Christopher Terrell, Esq., former legal counsel of Respondent, 
conducted meetings with a
bout 10Œ15 employees at Respon-
dent™s facility.  Karen Soyk was present for Respondent.  The 
meeting lasted an hour and Terrell discussed the Respondent™s 
benefit program, FAMPACT, and compared it with the labor 
agreement at Hertz Rental Car Company with the Union in an 

hour-long meeting.  Linda Sconyer
s testified as follows con-
cerning this meeting  Q.  [Counsel for the General Counsel]  And can you 
tell me what was said about FAMPACT and who said it? 
A.  Well, Chris was telling us that the FAMPACT was, 
indeed, an agreement that we had through Alamo that out-lined our benefits.  It outlined our rights.  But we didn™t 
think that it was a contract.  He kept saying it was a con-
tract.  And we wanted to know where it would say that it™s 
a contract, as it would say it™s a FAMPACT or a personal 
agreement is what we thought it was, and it didn™t outline 
in it everything to protect our rights necessarily.  It would 
just say you are entitled to, you know, maybe a break, or 
you™re entitled to this, but it didn™t alwaysŠit didn™t work 
all the times.  Because if you were disciplined and you 
wanted to go through the FAMPACT and appeal your dis-
ciplinary action, you never c
ould.  You could ask for it, but it neverŠit never was established.  Because when I 
was suspended, I would ask for it. They never got back 
with me.  Nothing was ever done with the FAMPACT.  
You couldn™t appeal. Q.  Okay.  What else do you recall being said about 
FAMPACT? 
A.  Okay.  Well, he said once it™s gone, if the Union 
would come in and they™d have to negotiate a different 
contract, that would be gone, and you™d have to start at 
ground zero, you could lose everything, and that they 
would not be negotiating. We™d start at zero and once it™s 
gone, it™s gone.  And they wouldn™t negotiate with us, that 
we would lose our benefits. We would lose the open door 
policy.  We couldn™t talk to the managers.  We™d have to 
go through shop stewards, or go through a Union member 
in order to talk to our manage
rs.  We could lose our bene-fits.  We would lose 401K, dental plans.  Scheduling 
would have to be bid instead of regular, like we would 
have regular schedules.  They said you would have to bid 
for your schedule, if a Union came in.  That™s basicallyŠ 
Q.  And during this convers
ation, was there any refer-
ence to the Hertz Corporation? 
A.  Okay.  That would be Chris Terrill was telling us.  
AndŠKaren was in there listening, so I assume that it was 
like a managerial meeting as well.  Chris said that there 
was things in the Hertz contract that wasn™tŠI mean there 
were things in the FAMPACT that wasn™t in the Hertz 
contract, so we would Šwe would lose that.  And he was 
kind of knocking the Hertz contract, saying that they 
didn™t have the things thatŠthat the FAMPACT did, and 
that Alamo was a good company, and that we should be 
thankful for what we have now and not seek anything 
more, because we would get less. 
 Terrell testified at the hearing that he told the employees that 
if the Union were selected by the employees, bargaining would 
start from scratch and that Respondent™s attorney would bar-
gain hard and that he discussed the give and take of bargaining 

and that Respondent would seek concessions for any item that 
the Union sought on behalf of th
e employees.  He compared the 
Hertz contract with Respondent
™s FAMPACT and noted certain items in FAMPACT that were not in the Hertz contract.  He 

recalled an employee named Linda who explained the differ-
ence between a union contract and FAMPACT which was not negotiated with a union but does not recall what if anything he 
responded to her.  He denied ever having threatened employees 
with loss of previously enjoyed working conditions in the event 
the Union became their bargaining representative.  He also 
denied having solicited grievances from any of the employees 
or having promised them either expressly or impliedly to rem-
edy employee grievances to discourage them from voting for 
the Union. In addition to the meeting held by Terrell, Respondent™s 
primary outside legal counsel Arch Stokes held a meeting with 
employees about a week later pr
ior to the election.  Former 
employee José Perez testified as follows: 
 Q.  [Counsel for the General Counsel]  Tell me what 
you recall of the first meeting that you attended?  If you 
can try to identify the time period and who said what dur-
ing the meeting? 
A.  Well, most of the three meetings were held, I™d 
say, in the months of March, 
and April, May.  The one that 
mostly strikes me isŠis th
e one that I attended inŠin May where there we about twenty, maybe twenty-five em-
ployees present, and talking about the FAMPACT which 
had been signed a couple of months before.  I don™t re-
member exactly when. And he wasŠArch was talking 
about the fact that he was an 
honest individual, and that he represented the company, and the company was very con-

cerned about our Union activities. And then he started 
talking about FAMPACT and he held up the booklet, and 
said this is something that the company has agreed be-
tween the company and employees, stating all the benefits 
that the employees had with respect to the company and 
what the company expected from the employees in return. 
And he went into some theatrics of saying, but if we all get 
the Union in here, took the book, threw it on the floor, this 

is all trash.  We start from the ground zero and we will not 
have any of that.  And that if the Union came in, basically, 
he would keep from any of that being accepted again.  Ba-
sically, there wouldn™t be any rights whatsoever andŠand 
he would fight vehemently to
 avoid those rights from be-
ing given back to the employee. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288Q.  Was there any reference during this conversation 
of his position regarding negotiating with the Union? 
A.  Yeah, he definitely said that he would be the one 
involved with the negotiation as far as Alamo™s side and 
that no way would we get what we had. 
 Linda Sconyers testified concerning the meeting held by 
Stokes as follows:  Q.  [Counsel for the General Counsel]  Now who do 
you recall conducted the second meeting [that you at-
tended]? 
A.  Yes.  The second meeting was a few days later.  
That was held by Arch Stokes.  And it was a little bit 
shorter, maybe an hour. 
Q.  Okay.  And which managers were present? 
A.  Okay.  In that one, there was Steve Raffio and Vic-
tor Gonzales, which sat on one side of me, and Ed Coloma 

on the other side of me, which was extremely, you know, 
to have the two corporate managers sitting each on a side 
of you, Steve Raffio at the door, and the Arch Stokes in 
the front, and then there was like six or seven other em-
ployees, rental agents in there. 
Q.  Where did this meeting take place? 
A.  That was upstairs in the training room. Q.  And what was the topic of discussion at this meet-
ing? 
A.  Arch Stokes was telling us that it was a contract, 
that we had rights in this contract.  That it is better than 
what the Hertz contract is.  He was making a comparison.  
He was very aggressive.  IŠI 
tried to ask questions.  He would cut me off every time I™d try to ask a question.  An-
other girl asked where does it say it™s a contract and he 
raised his voice, said it™sŠyou could have a contract writ-
ten on the side of a cow.  He says you don™t needŠit 
doesn™t have to say contract on it, but it™s an agreement.  
AndŠand this is something that Alamo has provided for 
you, so you don™t need to seek representation.  And if you 
do seek representation, you know, we will not negotiate.  
We won™tŠwe won™t even come to the tables.  And then 
he changed his tune and said but I™ll be the one that nego-
tiates, and we will start at ground zero, and you will get 
nothing.  We will play hard ball.  You will lose everything 
and you will never get anything out of this company more 
than what you have already with the FAMPACT.  And he 
literally threw the Hertz contract.  Once your benefits are 
gone, he threw it across the room, raised his voice, and IŠ
I finally intercepted and said why are you intimidating us?  
WhyŠif I had any reasons to go to the Teamsters in the 
beginning, I certainly have more reasons now, because I™m 
being intimidated.  I feel threatened, you know.  I™ve got 
two manager[s] on each side of me.  And at that point, 
Steve Raffio takes him out and speaks to him for a few minutes, because I was on the verge of tears.  He comes 

back in a few minutes later and he saidŠhe apologized.  
He says I didn™t want to get that, you known, he said I™m 
passionate for the FAMPACT because I wrote it and it 
took me six years to put it into effect.  And he says I 
don™tŠdon™t like to see people throwing it out or discuss-
ing this in a bad way, because you have good benefits.  
And it wasn™t too long after that he closed the meeting, 
because he had to fly out somewhere, and he left. 
 Stokes testified that he had discussed FAMPACT at the 
meeting he held with the empl
oyees but denied having thrown 
the Hertz contract on the floor or having said he could write a 

contract on the side of a cow.  He denied saying in that meeting 
that Alamo would not negotiate with the Union.  He denied 
threatening the employees at that meeting with a loss of previ-
ously enjoyed working conditions in the event the Union be-
came their bargaining representative. 
Analysis 
I credit the testimony of Sconyers and Perez as set out above. 
I found their testimony to be cogent, specific, and in the case of 

the meeting held by Stokes to be mutually corroborative.  I 
have considered the testimony
 of Terrell and Stokes and con-clude that while their manner was mild at the hearing, it was 
not in these meetings where they stressed that they would bar-
gain hard on behalf of the Respondent and that the employees 
would lose existing benefits if the employees chose union rep-
resentation.  I credit the versions of these meetings as testified 
to by Sconyers and Perez and find that Respondent, through its 
agents Terrell and Stokes threatened and intimidated the em-
ployees with loss of existing working conditions.  The throwing 
of the contracts on the floor engaged in by Stokes is indicative 
of the intimidation of the employees that occurred at this meet-
ing.  I find that this conduct as argued by General Counsel in 
his brief, reasonably tended to intimidate, restrain, and coerce 
employees in the exercise of Section 7 rights.  I find that Re-
spondent threatened their employees with the discontinuance of 
existing benefits prior to negotiations and a regressive bargain-ing posture designed to reduce existing conditions of employ-
ment in retaliation for selecti
ng the Union as their bargaining representative and thereby violated Section 8(a)(1) of the Act.  
See 
Lear-Siegler Management Service Corp.
, 306 NLRB 393 (1992); Taylor-Dunn Mfg. Co., 252 NLRB 799 (1980); 
Coach & Equipment Sales Corp.
, 228 NLRB 440 (1977). I find that General Counsel ha
s not established that Terrell and Stokes solicited employee grieva
nces at these meetings by 
their comparison of FAMPACT with the Hertz contract and 

will recommend the dismissal of this allegation. 
16.  Alleged surveillance of employees on the day of 
the election on May 28, 1996 
Facts 
Fernande Lynn Edwards, who was the Union™s observer for 
the morning session of the NLRB election held on May 28, 
1996, testified as follows:  Q.  [Counsel for the General Counsel]  Can you tell me 
about that? 
A.  I remember it was about three hours after we 
started voting. Q.  When did the polls begin? 
A.  7:00. Q.  So this was about 10:00 in the morning? 
A.  Yeah, close to 10:00 or 10:30.  ALAMO RENT-A-CAR, INC. 289Q.  Okay. 
A.  A police officer opened the door.  ThereŠthe 
agent was leaving the polling area and the police officer 
opened the door and come in.  And I was not allowed to 
talk.  So the board agent asked him what are you doing 
here?  And he said he™s here for the election.  And the 
board agent said I didn™t call for police officer.  And he said, no, you didn™t, but Alamo 
hired me for the election.  
And the board agent said I don™t need you and you need to 

leave right now.  And he left.  Edwards further testified that
 the Orange County™s deputy 
drove away in an official police vehicle.  She was familiar with 

officer Fred Sams who does part-time work as a guard for Re-spondent and it was not him.  She did not know the identity of 
the deputy who entered the polling area.  At the hearing the 
General Counsel issued a subpoena duces tecum seeking 
documents to reflect the identity 
of security personnel retained 
on the date of the election on May 28, 1996.  The legal counsel 

for Respondent supplied the Gene
ral Counsel with information at the hearing identifying the deputy as Paul Logan of the Or-

ange County Sheriff™s Depart
ment. General Counsel then moved to amend paragraphs 5 and 28 of the complaint to in-

clude the name of Paul Logan.  Respondent™s counsel then moved to dismiss paragraph 28 of the complaint.  General 
Counsel urges that Respondent should not be permitted to bene-
fit from misinformation given to the Regional Director by Re-
spondent™s counsel Terrell during the investigation of the charge.  Terrell testified at the hearing that Sams was the offi-
cer on duty at its premises on that 
date.  He testified further that when he was told by the Board agent conducting the election, 
he found the officer who told him that he walked into the build-
ing to check it because it was not normally occupied. 
Analysis 
I find that the amendment to the complaint was proper and 
that Respondent™s motion to dismiss paragraph 28 should be 
and it is denied.  I note also that the version given by Terrell 
does not square with the testimony of Edwards who testified 
that the officer said he was there for the election.  I credit Ed-
wards.  I find that the evidence supports a finding that the offi-
cer was there to monitor the election activities.  The effect of 
such action was to intimidate employees in the exercise of their 
Section 7 rights and Respondent vi
olated Section 8(a)(1) of the Act by engaging in surveillance of the election activities by the 
entry into the polling area by the deputy. 
17.  Alleged surveillance of employees by Victor Gonzales 
in a Denny™s restaurant in Orlando, Florida 
Facts 
According to the testimony of Linda Sconyers on April 9, 
1997, she and Fernande Lynn Edwards met with Union Repre-
sentative Laurie Kelly in a Denny
™s restaurant to discuss an 
upcoming union campaign to organize Respondent™s employ-
ees.  While seated at the restaurant, she observed Corporate 
Director Victor Gonzales enter and sit at a table behind some 
flowers about 6 feet away.  They
 then cut their meeting short 
and went to pay their bill and Gonzales also got up and came 
behind them and spoke to Kelly and asked what she was doing 
in town.  Kelly replied she was there for a meeting with Hertz 
to discuss a contract and offered to organize the Respondent 
and he replied ﬁno thank you.ﬂ  
Edwards testified that she was then employed with Hertz and they were talking about the 
Hertz contract negotiations and that she and Sconyers also dis-
cussed the employees at the Res
pondent.  The meeting lasted an 
hour to an hour and a half.  She did not keep track of the time.  
At some point during the meeting she observed Victor Gonza-
les sitting about two tables away from them behind some flow-
ers, a distance of about 6 feet.  The meeting lasted about 10 or 
15 minutes. When they were waiting to pay the cashier, Gonza-
les walked up and said hello and asked Kelly what she was 
doing there and she said she was negotiating the Hertz contract. Analysis 
I find that the General Counsel has failed to establish that 
Gonzalez engaged in unlawful surv
eillance of the participants in the meeting at the restaurant.  As the Respondent argues in 
its brief, it is unlikely that Gonzalez would have appeared at a 
public restaurant other than by chance.  There is no evidence 
that this meeting was other than a chance meeting.  I find the 
evidence does not support a finding that Gonzalez was engaged 
in surveillance of the participants
 in this meeting.  I will rec-
ommend that this alle
gation be dismissed. B.  The 8(a)(3) Allegations 
1.  The bathroom and break policies Facts 
The complaint alleges that in or about mid-January 1995, 
Respondent changed the employee bathroom and break policy 
because of its employees™ engagement in concerted activities in 
support of the Union and to discourage them from engaging in 
these activities.  Fernande Lynn Edwards testified that prior to 
the advent of the union campaign and a hearing (representation) 

in early 1995, employees were permitted to take unlimited 
breaks throughout their shifts dependent on the demands of the 
business and without permission from management.  In early 
February 1995, Respondent changed its break policy or prac-

tice.  Edwards testified that Shift Supervisor Terry Roudebush 
announced the change to the rental agents.  Q.  [Counsel for the General Counsel]  Okay.  How did 
it change? 
A.  One of the managers came down one afternoon 
from managers™ meeting and he 
said listen folks, that™s how it™s going to be from now on, you guys are going to 
have two five or ten minutes breaks[s] to go and smoke, or 
drink your coffee, or go to the bathroom, and one thirty 
minutes break for your lunch, 
and that™s it, period.  And IŠI tell him, and I say when did that happen?  And he 
said it™s not from me, that™s from above, from high above. Q.  And who was this manager? 
A.  Terry Rodabush[sic].  He was a shift supervisor. 
 She testified that the new policy was enforced for a period of 2 
weeks.  She testified that on one occasion during the 2-week 
period the policy was enforced, Shift Supervisor Clyde Booth 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290grabbed her by the hand as she was approaching the restroom 
and asked her where she was going and she replied that she was 
going to the restroom.  He aske
d her if she had asked permis-sion and she said no and he let her go. In response to this allegation,
 Respondent™s city manager at 
the time, Karen Soyk, testified she recalled a meeting with 
Senior City Director Steve Ra
ffio and ﬁa couple of other peo-pleﬂ to address complaints by 
non-smokers that smokers were taking more breaks than nonsmokers.  She testified that Raffio 
asked what they could do to make the break policy fair for eve-
ryone.  She also testified that there was a problem with manag-
ers ﬁhaving to run off of the counter to find rental agents going to the restroom, going to theŠ
the break room, going out back where they smoked, to gather people up as the businessŠas the 
customers, . . . accumulated in our lobby.ﬂ  She maintained that 
there had been a policy that employees needed to ask permis-
sion to go to the restroom but that it had not been adhered to by 
the employees and management 
responded to this in January 
1995 by limiting employees to two 15-minute breaks and a 

lunchbreak. City Director Steve Raffio testified that Respondent insti-
tuted a policy in the summer of 1996, to prevent the abuse of 
smoking breaks by putting a dot next to employees™ names to 
keep track of the number of breaks taken by employees.  He 
testified that nothing changed with respect to breaks in January 
1995, and that he is unaware of how any limitations could be 
put on restroom breaks. Respondent called Jeffrey Willow 
who was a supervisor in 1995 as a witness.  He testified that because of the large num-

ber of rental agents (60Œ70) assigned to the rental counter, it 
was difficult to monitor their breaks and that breaks were as-
signed and a ﬁlittle tickﬂ would be put next to their name after 
they had taken their break.  He testified that the enforcement of 
this policy did not depend on the employees™ union affiliation. 
Supervisor Deanna Kilburn testified that the rental facility is 
packed with 200Œ300 people on a busy day. 
Analysis 
I credit Edwards™ testimony which was unrebutted as 
Roudebush was not called to testify.
  I also credit the testimony 
of Soyk, Willow, and Kilburn which was also unrebutted.  I 
find that Raffio was mistaken concerning the timeframe when 
the policy was implemented but do credit him that the focus 
was primarily on smoking breaks.  I find that the evidence is 
insufficient to establish a violation of the Act.  I find that the 
sudden nature of the change coming on the advent of the Union 
campaign standing alone may give 
rise to a suspicion of dis-
crimination but does not establish a prima facie case that the 

change was a retaliatory response to the union campaign and 
that Respondent violated Section 8(a)(3) and (1) of the Act 
thereby.  Assuming arguendo that a prima facie case of a viola-
tion of the Act has been established, I find that the Respondent 
has rebutted the case by the preponderance of the evidence 
based on the credited testimony of Soyk, Raffio, Willow, and 
Kilburn, Wright Line, 251 NLRB 1083 (1980). 2.  Alleged denial of early leave privileges to 
employee Fernando Altamirano 
Facts 
Former rental agent Fernando A
ltamirano testified that rental agents were regularly permitted by Night Shift Manager Vince 

Fauci to leave work early upon request on the night shift when 
business was slow.  Fauci came on duty the last hour of Al-
tamirano™s shift.  Preference wa
s on the basis of departmental seniority and Altamirano was the senior rental agent on the 

shift and was regularly allowed to leave early.  However in 
March 1996, he told Fauci that he was a union supporter where-upon Fauci began to regularly refu
se his requests to leave early 
and to call him ﬁuglyﬂ while permitting other rental agents less 
senior than he, to leave early and responding to his requests by 
saying, ﬁ[O]h no, you can™t go 
home, you™re ugly.ﬂ  He com-
plained to Hans Hudtwalker on four to five occasions and was 

assured that the matter was taken 
care of but this treatment by 
Fauci continued.  When he was issued a warning for leaving 
early for lunch and he met with Hudtwalker and Soyk to dis-
cuss the warning, he again compla
ined of Fauci™s treatment of him but the treatment continued until he was discharged in 
August 1996. Fauci was not called 
to testify and Hudtwalker 
and Soyk were not questioned c
oncerning this allegation.  I credit Altamirano™s testimony which was unrebutted. 
Analysis 
I find that the General Counsel has established a prima facie 
case of discrimination against Altamirano by denying him early 
leave privileges because of his support of the Union.  Respon-

dent had knowledge of Altami
rano™s support and immediately 
after his disclosure of his union affiliation to Fauci, he was 
denied early leave privileges a
nd berated by Fauci.  Respon-
dent™s animus toward the Union and its supporters has been 
established.  The sudden denial of early leave privileges to 
Altamirano coupled with the taunting engaged in by Fauci, in 
view of Respondent™s knowledge
 of Altamirano™s union sup-port and Respondent™s antiunion animus clearly establishes a 
prima facie case that Respondent™s denial of early leave to Al-
tamirano was motivated by its animus toward the Union and its 
supporters.  The failure of Re
spondent™s management to re-spond to Altamirano™s complaints lends further support to the 

finding of a violation.  I find that Respondent has failed to rebut the prima facie case by the pr
eponderance of the evidence.  
Accordingly, I find that Respondent violated Section 8(a)(3) 
and (1) of the Act by the denial of early leave privileges to 
Altamirano, Wright Line, supra. 3.  The issuance of written discipline and 3-day 
suspension of Linda Sconyers 
Facts 
Linda Sconyers was the leading union adherent, during the 
course of the three union campaigns, having initiated the original 
contact with the Union and having openly solicited union au-
thorization cards and challenged 
management agents during cap-tive audience antiunion campaign meetings held by Respondent™s 
 ALAMO RENT-A-CAR, INC. 291agents.  Sconyers was employed by Respondent from November 
1988 until her discharge in April 1997.  She was a cashier less 
than a year and then became a rental agent for the remainder of 
her employment until her discharge.  In November 1994, she and 
Fernande Lynn Edwards and two 
other employees met and de-
cided to seek union representation. They met with union repre-

sentatives in November 1994, received union authorization cards 
and union literature and commenced forming an organizing 
committee.  She attended a representation hearing in December 
1994, and testified on behalf of the Union™s position in that hear-
ing.  She was an observer on behalf of the Union at the election 
held on April 10, 1995.  After that election resulted in a loss for 
the Union, she kept in contact with the Union and in March 1996, 
she began to again organize on behalf of the Union, obtaining 
union authorization cards, and passing out union fliers to em-
ployees on many occasions. 
On April 7, 1996, Respondent™s shift manager, Deanna Zuke-
Kilburn, issued a written discipline and a 3-day suspension to 
Sconyers for alleged insubordination.
  As a rental agent Sconyers 
was required to wait on customers as they approached the counter 
at Respondent™s facility.  Sconyers testified, 
 I was renting one day and I 
was waiting on customers. And Deanna came up to me and asked me to call next, which I™d 
already told them, you know, called next, but whether they 
didn™t hear me or whether they were just slow coming up to 
the counter, I don™t know what 
the case was.  And she came up, she says why don™t you call next.  I says I did call next. 

And I says and I kind of feel like you™re harassing me, be-
cause I™ve waited on forty contracts already, because she 
knew that I was involved in the Union and I felt like she was 
watching me.  And she says, well, make it fifty.  I just said 
okay, and as she was walking away, I said you need to 
really be paying more attention to the people that aren™t on 
the counter.  And she just kind of ignored me and walked 
on.  Barbara Meeker, who is employed as a rental agent by Re-
spondent and who was working at the counter a distance of a 
computer away from Sconyers on this date, testified that it was 
very busy and that José Perez walked by and spoke briefly to 
Sconyers. Zuke-Kilburn then approached Sconyers and told her 
to stop talking and call next for another customer. Sconyers said 
that she had already written 40 contracts and asked her to pick on 
someone else or to stop hassli
ng her.  Zuke-Kilburn replied ﬁ[W]hy don™t you make it fifty.ﬂ  Sconyers then called ﬁnextﬂ 
and a customer approached her but someone else called the cus-
tomer and Sconyers then called ﬁnextﬂ again and went back to 
renting.  She testified that Sconyers had followed orders.  She 
further testified that Sconyers ﬁdid not ever say anything about a 
need for higher pay.ﬂ  She also testified that rental agent Deanna 
Grove was ﬁnot working anywhere near usﬂ at this time.  José 
Perez testified that on this occasion, he and Sconyers were rent-
ing and he went over to pick up a contract that was being printed.  
Sconyers had just called for a customer and as he picked up his 
contract they talked and were both told to keep renting by Zuke-
Kilburn. Sconyers said that she already had rented forty con-
tracts. Zuke-Kilburn said ﬁlet™s make it fifty.ﬂ 
Shift Manager Deanna Zuke-Kilbur
n testified that there were customers waiting and Sconyers and 
José Perez were standing by 
the printer talking while customers were waiting and she asked 

them to call ﬁnextﬂ for the next customer in line.  Perez pulled out 
a contract and said that he had a customer and she said ﬁfine, 
Linda.ﬂ  Sconyers said, ﬁI™ve already written forty contracts.ﬂ  I 
said, ﬁWell, you still have time to work, let™s make it fifty.ﬂ  
Sconyers ﬁturned around and said pa
y me more money.ﬂ  ﬁI said, 
ﬁ[W]ell, if you rent more cars,
 you™ll make more money.ﬂ  Scon-
yers then walked over to her computer.  It took 30 to 40 seconds 
for Sconyers to call ﬁnextﬂ after their conversation.  Shortly 
thereafter Senior City Director Steven Raffio came to her and 
asked her what had happened as so
me of the other rental agents had complained to him that some of the employees were not 
treated fairly because ﬁthey were union.ﬂ  She told him what 
happened ﬁand at that point, he decided, as well as with David (Wolfe), that this was insubordination.ﬂ  Sconyers was suspended 

for 3 days for insubordination. 
Respondent introduced a statement that had been made by 
rental agent Deneen Grove concerning the conversation between 
Sconyers and Zuke-Kilburn.  At the hearing she testified that she 
had no recall of this conversation although she did acknowledge 
having written the statement at the time.  In the statement she 
said, ﬁLinda [Sconyers] was just
 standing behind counter and we 
had four ropes of customers.  
Linda statedŠpay me more money 
and I will call next.  Deanna said if you call next you will make 
more money.  She stated she 
made her money today and was 
tiredŠshe said you are still on the clockŠplease call next.ﬂ 
Analysis 
I credit the version of this incident testified to by Zuke-Kilburn 
as corroborated by the memo written by Grove and find that 
Sconyers did tell her to pay her more money in response to the 
order to call the next customer.  I find however that the issuance 
of discipline to Sconyers was di
scriminatory and that Raffio 
seized on this incident to retaliate against Sconyers because of 

her support of the Union.  I thus find that the General Counsel 
has established a prima facie case that the discipline was moti-
vated by Respondent™s animus against Sconyers™ known union 
activities and that Respondent thereby violated Section 8(a)(3) 
and (1) of the Act.  I find it has not been rebutted by the prepon-
derance of the evidence, Wright Line, supra. 4.  The issuance of written discipline to Linda Sconyers 
on May 12, 1996 
Facts 
Sconyers testified that on May 
12, 1996, she woke up and got out of bed shortly before 8 a.m. to get ready for work as she nor-
mally did to arrive at her starting time of 9 a.m.  When she 
stepped out of bed she was unable to stand on her right foot. She 
called into work and went to the hospital and was off work for 2 
days.  Respondent issued her a written verbal discipline for not 
calling in 2 hours prior to the start of her shift at 9 a.m. in accor-
dance with its policy set out in its FAMPACT employment 
agreement which it has employees sign.  The discipline was 
signed by Deanna Zuke-Kilburn.  The discipline states that she 
called in at 8 a.m. and notes that her start time was 9 a.m.  The 
discipline notes that when she returned to work, there was a doc-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 292tor™s note for 2 days.  Sconyers testified the discipline was never 
discussed with her and she was una
ware of it prior to her later termination.  Zuke-Kilburn testified she has no recollection of the 

discipline. Analysis 
I find that the General Counsel 
has established a prima facie case that the discipline was motivated in part by Respondent™s 
animus against the Union and its
 supporters.  Respondent™s ani-mus against the Union has been well established by the record in 
this case as has its knowledge that Sconyers was a leading sup-
porter of the Union.  Moreover, 
Sconyers testified that she had 
been warned after the second election in 1996, by Raffio that if 
she engaged in another union campaign, it could be crippling to 
her career.  I credit Sconyers™ testimony that she was not apprised 

of the issuance of the written discipline at the time of its issuance 
which assertion was not rebutted by Zuke-Kilburn who testified 
she has no recollection of it.  I find the discipline of Sconyers 

under the circumstances of her medical condition was pretextual.  
I find that the Respondent has failed to rebut the prima facie case 
by the preponderance of the evidence and that it violated Section 
8(a)(3) and (1) of the Act by the issuance of the discipline, 
Wright Line, supra. 5.  The discharge of Linda Sconyers 
Facts 
Linda Sconyers was suspended for 5 workdays on the after-
noon of April 22, 1997, by Raja Assai for refusing to shuttle cars 

that morning and was told to report back to work on April 28 at 
which time she was discharged by 
Raffio for the same offense.  
As established in this record Sconyers was the leading union 
advocate during three election campaigns and had been warned 
by Senior Director Steve Raffio on May 28, 1996, after the sec-
ond election which the Union lost that he would not tolerate an-other union campaign.  Sconyers testified as follows: 
 Q.  [Counsel for the General Counsel]  Do you recall a 
conversationŠafter the election on May 28th, 1996Š 
A.  Oh, yeah. 
Q.  Do you recall a conversation with Mr. Raffio? 
A.  Yes.  I had a conversa
tion with Steve Raffio after the election, the second time that we had lost.  And I re-

member him telling me, you know, it™s going to be work 
as usual, no more problems.  I hope we never have to go 
through another campaign.  And he said that he would not 
go through a third campaign.  That if I had any ideas at 
having a third campaign, that it would be crippling to my 
career and that, you know, he would not have it.  He 
would not [sic] see to that.
56  That™s why I was so nervous 
when I found out that JoyŠor Deborah Williams had gone 
in there and told him everything. And then I though, [sic] 
oh, boy, we™re just at the beginning of this campaign.  
He™s really going to get me, you know. 
Q.  Now whereŠthe conversation that you were just 
referring to, how so on after the election did that occur? 
A.  After the second election? 
 It was like the day after.  
The day or two after.  It was right after it.  Because IŠI 
can remember going in and feeling, you know, we lost an-
other Union campaign.  How am I going to be able to 
work in here with these managers.  It™s already bad 
enough, it™s going to get worse.  There had been a lot of 
people talking that everybody that was a Union supporter 
is going to be out of here, you know, and I just was wait-
ing for the axe.  And he, basically, reinforced that, because 
he told me he would never, you know, wanted to go 
through another election.  A
nd he would, personally, not 
go through a third election.  He letŠmade it very clear to 
me.  And I remember those words.  It will cripple your ca-
reer.  And I though how awful.  That™s an awful way to tell 
somebody that™s going to cripple your career.  It was just, 
you know, terrible. 
Q.  Where did the conversation take place? 
A.  That was in his office. 
 RightŠright outside his of-fice, in the front. Q.  Was anyone else present? 
A.  I didn™t see anyone else present, no. 
____________________ 56 General Counsel moved for correction of page 540, line 11 of 
the transcript to reflect that Li
nda Sconyers™ testified that Raffio 
said: ﬁHe would see to that.ﬂ  This motion is granted. 
 Sconyers testified concerning the morning of April 22 as fol-
lows:  Q.  [Counsel for the General Counsel]  [Upon identify-
ing GC-14 Sconyers stated:] 
A.  Okay.  This is the very last time that I was disci-
plined for insubordination. A.  What happened was I went in on that morning on 
the 22nd. And I was asked by Fred, he was a supervisor, to 
shuttle. Q.  Is hisŠdo you know him also as Farid Giahi? 
A.  Yes.  Yes, we called him Fred. 
Q.  Do you know what his position was? 
A.  He was a manager, I 
think, in the salesŠsales manager. Q.  Okay. 
A.  And he asked me to shuttle.  IŠI had just gotten 
there.  It was onlyŠit was like 8:00 or 9:00 in the morn-

ing.  I had just gotten there.  He says I need you to shuttle.  
I said okay.  I had $40 in my purse.  I stuck the $40 at the 
bottom, because I didn™t have a locker and I put it in the 
drawer, you know, at the bottom so nobody could get into 
it, started walking around to go outside with Fred.  I had 
high heels on, a skirt, pantyhose. 
 I told him, I says this is 
really bad, I just got here this
 morning.  I™m in high heels.  
I™d really feel more comfortable if I had tennis shoes and 
shorts, or, you know, it™s tough to come in, in the morn-
ings, and shuttle.  I was not 
insubordinate, but discussing that I didn™t really want to shuttle, but I would.  I was on 

my way out the door with him and he says, you know 
something, Linda, I understand.  I think I have enough people. You can go back out front.
50  And I did.  I went back out front, because there was a line forming, and I 
started renting.  I stayed out front all day, other than just 
when I had my lunchbreak that
 day, and rented contracts 
all day long. 
 ALAMO RENT-A-CAR, INC. 293Q.  And which, if any, part of that conversation in-
volved Mr. Raja Assal? 
A.  Okay.  Raja never talked to me that morning.  I 
never even saw Raja in the morning. ____________________ 50 Farid Giahi, who testified, did not
 directly deny that he told or 
implied to Sconyers that she did 
not have to shuttle [Tr. 588].  Sconyers testified that in the afternoon of April 22 she was 
called into a meeting in Raja Assal™s office and met with Assal, 
Ginger Lovejoy-Flairty, and Jeff 
Willow.  She testified as fol-
lows:  Q.  [Counsel for the General Counsel]  [After discus-
sion about whether Schacht c
ould remain the room, Scon-yers stated:] 
A.  So we sat down and he handed me this, and he 
[Raja Assal] said that I was insubordinate, I didn™t shuttle 

for him. And I told him, I says I never heard you tell me to 
shuttle.  I never had any conversation with you.  And he 
said yes, you know, I asked you to shuttle and youŠyou 
did not do it for me.  And Jeff Willow that was standing 
there, in there, too, he™s a s
upervisor, said that he went like this to me and said thatŠ 
Q.  Let the record reflect that you are waving? 
A.  Right, he [Jeff Willow] told me that he [Raja As-
sal] was waving to me.  And 
I said I never saw him wave to me the whole time I just stayed out there and rented.  
And he said that, you know, I was suspended.  I an inves-
tigation.51Q.  Who is the he that Jeff Willow was referring to that 
waved to you? 
A.  Jeff Willow said that Raja had waved to me, to get 
my attention, to like hail me over to him, I guess, when 
they wanted me to shuttle.  But I never saw anybody wave 
to me.  And Raja, I didn™t ever [sic] have a conversation 
with Raja.  I had spoken with Fred earlier that morning 
about shuttling. . . . . Q.  Okay.  Now betweenŠI™ll ask you this, when did 
you return to work? 
A.  I returned to workŠ Q.  Or did you return to work? 
A.  No, I didn™t.  I had to callŠI had to call them, be-
cause he said to call either himself or Karen Soyk.  I be-

lieve that was on the 28th.  AndŠ Q.  Who is the he? 
A.  Raja Raja [sic] asked me to call him or Karen 
Soyk, which I did on the day that they told me to call 

them, which is the 28th. 
____________________ 51 Record evidence establishes that upon being suspended on April 
22nd she was not permitted to return to Respondent™s facility 
until April 28, 1997, a six (day peri
od; her return was only to fi-
nalize her discharge [Tr. 547, GC-15(a-b), GC-16(a-b)].  Scon-
yers was scheduled to work five (5) of those six (6) days [Tr. 
548Œ549]. 
 The General Counsel points to inconsistencies in the testi-
mony of Farid Giahi who testif
ied on direct examination as follows:  Q.  [Counsel for the General Counsel]  . . . You testi-
fied that on April 7th, 1997, that Linda SconyersŠthat 
you had asked her to shuttle and that she refused.  You 
didn™t provide any specifics of that conversation onŠon 
direct examination so I want to give you an opportunity to 
tell me exactly what you said and exactly what she said. 
A.  All I askedŠI didn™t ask specifically to Linda.  
There was a group of rental agent[s], and I asked them, I 
need some shuttlers and, and Linda said she won™t do it 
because she™s not properly dressed.  And I just didn™tŠI 
didn™t say no.  I didn™t say yes.  I just walked straight to 
my boss™s office. 
Q.  Where were the group of agents that you asked to 
shuttle? Where were they standing? 
A.  They™re standing the same place behind the 
counter, where the customers come in. . . . . Q.  Okay.  When you were speaking with Linda and 
youŠwhen she responded after you asked for employees 
to shuttle, did she offer any explanation for why she was 
uncomfortable shuttling that day? 
A.  When I was talking to group of rental agent, I 
mean I wasn™t specifically talking to Linda, I was [talking] 
to all of them. Linda told me she needs to know in advance 
so she can dress properly.  A
nd her biggest thing, I think, was her shoes is not comfortable.
  That is I think she said.  
But she says she™s not dressed properly and we need to 
give her advance notice if we are expecting her to do 
something different than renting cars. Q.  Okay.  And you understood that to be a refusal to 
shuttle cars, is that correct? 
A.  Yeah. 
 The testimony of Shift Supervis
or Kevin Day is particularly 
noteworthy.  Day testified on direct examination by Respon-
dent™s counsel that Raja Assal 
came out to the counter and said he needed some assistance shuttling and the agents began to 
disperse.  Some customers began to filter through the line and 
Sconyers called next.  At that time Assal came back out to the 
counter and said, ﬁDidn™t I ask everybody to shuttle.ﬂ  Day 
responded, ﬁYou know, Linda did call next, called the next customer up.  He (Assal) walk
ed off the counter and I went right behind him.ﬂ  On cross-examination, Day testified as fol-
lows:  Q.  [Counsel for the General Counsel]  Then why is it 
thatŠ A.  He [Raja Assal] asked for volunteers.  He said, 
well, we need to go out and go shuttle cars.  He didn™t say 
I needŠspecifically I need everybody that™s on the 
counter right now to come out and shuttle. 
Q.  Okay.  So then Linda Sconyers was not ordered to 
go out and shuttle cars, isn™t that true? 
A.  It was more of a general, you know, I need help 
shuttling cars.  There were no names specifically given, I 
need you, you, you, and you. 
Q.  And everyone other than Ms. Sconyers left to go 
shuttle cars? 
A.  Everybody else filtered off the counter. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 294Q.  And then Ms. Sconyers went to handle the very 
next customer, correct? 
A.  She did call next. Q.  Okay.  The customer needed to be serviced.  You 
admit that, correct? 
A.  Yes. 
 The General Counsel notes in his brief the following:  In Raja Assal™s absence, th
e Administrative Law Judge ac-cepted written statements from him as an offer of proof of 
what he would have testified to had he been present [Tr. 595-
596, R-37, R-38.]  Assal documented the April 22nd incident 
in a memorandum to Sconyers™ personnel file, dated April 30, 
1997 [R-38].  Therein Assal states that after Farid Giahi asked 
Sconyers to shuttle cars, she re
fused and he raised his hands up and asked Linda to shuttle [R-38].  Different from any 
other account, Assal states that ‚Linda walked towards me and said I am not going to shuttle because I have a skirt on™ and at 
‚at that point Linda walked away and called next to a cus-
tomer who was in line™ [R-38]. 
 The General Counsel argues that Sconyers had been ob-
served by Victor Gonzales on Ap
ril 9, 1997, in a meeting with Laurie Kelly, International Representative for the Teamsters 
Union and had held a union meeting at her home on April 16, 
1997, which one of the employees
 in attendance informed the 
senior city director of on either the next day or two based on the 

testimony of Sconyers which I credit.  He argues that Respon-
dent produced no evidence of prio
r discipline issued to its em-
ployees for not shuttling cars and notes the inconsistencies in 
the testimony of its witnesses as to whether Sconyers was given 
a direct order to shuttle cars.  General Counsel contends that 
Raffio set out to suspend Sconyers in order to stem the third 
union campaign as he had previously threatened Sconyers he 
would not tolerate another campaign and that this ultimately 
culminated in her discharge by Assal. 
Analysis 
I find that the General Counsel has established a prima facie 
case that the Respondent™s suspension and discharge of Scon-
yers was motivated by its antiunion animus and its attempt to 
stem a third union campaign by getting rid of the leading union 
supporter.  I find the circumstances of this incident support a finding that Sconyers was suspended and discharged because of 

her known union activism and her efforts in leading a third 
campaign.  I find that Respondent 
seized on this incident to rid itself of the leading union supporter.  I find that the Respondent 
has failed to rebut the prima case by the preponderance of the 
evidence.  Respondent violated Section 8(a)(3) and (1) of the 
Act by its suspension and di
scharge of Linda Sconyers, 
Wright Line, supra. 6.  Written discipline issued to Fernande Lynn Edwards 
and Fernando Altamirano on May 17, 1996 
Facts 
Fernande Lynn Edwards and 
Fernando Altamirano received 
written discipline from Hans Hudtwalker on May 17, 1996, for 

leaving the rental counter to take their dinner break without 
informing their supervisor, failing to punch out for the break, and for exceeding the 30 minutes allowed for the break.  Ed-
wards testified that if business was slow and 
a manager was present, the rental agents would tell the manager that they were 
taking their break and that if no manager was present, they 
would merely take their break. 
Edwards related the events of the evening of May 15, 1996 
as follows:  Q.  [Counsel for the General Counsel]  What happened 
on May 15th? 
A.  WeŠthat day we wasn™t 
very busy.  And we were 
slow for like over half an hour, and we were on the 

counter talking. And I told Fernando do you want to go on 
break now?  It was about close to 7:30.  And there wasn™t 
any supervisor on the counter to ask, you know, I™m taking 
my break four minutes early.  So we took our break and 
we went to 7-Eleven across the street, about five minutes 
away.  We get a sandwich to eat. 
Q.  Do youŠdid you get sandwiches out of a machine 
orŠ A.  We get a sandwich out of the machine and came right back. Q.  Okay.  And where did you spend the balance of 
your meal break? 
A.  In the break room. 
Q.  And on May 15th, 1996, did you punch out for 
your break? 
A.  No. 
Q.  Why not? 
A.  Because it wasn™t mandatory to punch out for our 
break. That™s what management told us.  Because it is 
taken automatically from our paid hours. 
. . . . Q.  And how long did your take your break for? 
A.  We were back before 8:00.  On May 17th Edwards was called into a meeting with Hans 
Hudtwalker and Ginger Lovejoy-Flarity and issued a written 
discipline.  She related this incident as follows:  Q.  [Counsel for the General Counsel]  Tell me who 
said what during this conversation? 
A.  Well, when I walk in, 
he had some papers on his desk.  And he told me I don™t want you to think that I am 

picking on you, but an incident happened on the 15th.  
You took your breakŠhe said I took my breakŠI took an 
hour break and that is not tolerated by the company.  I told 
him, no, I didn™t take an hour break.  I said I left close to 
7:30, and there wasn™t any manager on duty on the counter 
to ask if I can leave four minutes early, and I was back be-
fore 8:00 in the break room. He told me, no, that myŠ
rental showed that I had a rental before 7:00.  I told him we didn™tŠwe wasn™t busy on the counter, that™s why I 
left four minutes beforeŠbefore my break time. 
Q.  Did he say how he became aware thatŠof your 
rental time records? 
A.  Yes.  He said a manage
r told him that they couldn™t 
find me, and my last rental 
was ten to 7:00.  And I re-phrase again to him, tell him we was not busy on the 
 ALAMO RENT-A-CAR, INC. 295counter.  We was not busy for over half an hour, so that™s 
why. 
Q.  And didŠdo you know if he named the manager 
that he had spoken with? 
A.  Yes.  He said he talked to Michael Thompson. Q.  And do you know Mike Thompson™s position, at 
the time.ﬂ 
A.  Yes.  He was our 
corporate sales trainer. 
Q.  Did you haveŠon May 
15th, 1996, after you re-
turned from your break, did you have occasion to see Mike 
Thompson at any time for theŠduring the balance of your 
shift? 
A.  Yes.  He was on duty. 
Q.  And did he indicate in any way that he™d been 
looking for you? 
A.  No. 
 Hans Hudtwalker testified he relied exclusively on Thompson™s 
account of this when he issued discipline to Edwards.  He ini-
tially testified it was busy that evening but later testified he 
could not recall whether it was 
busy or slow.  Respondent did 
not call Thompson™s and Edwards™ testimony of the events is 
thus unrebutted. Fernando Altamirano had gone to
 lunch with Edwards on the evening of May 15, 1996, and wa
s also issued written disci-pline for leaving the rental counter early and for failing to no-

tify Thompson prior to leaving.  Altamirano testified that it was 
routine to ﬁjust take 30 minutes break without clocking out . . . 
because they dock us 30 minutes from our time anyways.ﬂ  He 
further testified there was no rule in place requiring agents to 
ask permission to take their dinner break and that no such rule 
was ever enforced.  Altamirano testified that on the evening of 
May 15 he and Edwards took thei
r dinner break together and left about 7:25 p.m. before their scheduled time of 7:30 p.m. because it was slow and that they returned shortly before 8 p.m.  
At the time they left there was no manager on the rental 
counter.  Additionally he had been working in the returns area 
because it was slow prior to leaving for his break.  When he 
returned from dinner he heard that Shift Manager Mike Thomp-son was looking for him.  He s
poke with Thompson later that evening and inquired why he 
had been looking and Thompson said, ﬁOh, that was not important.ﬂ  Hudtwalker who was then the assistant city director, was not involved in monitoring 
breaks but testified he relied on information from Shift Man-
ager Thompson™s account.  He had no independent knowledge of the reason for the issuance of the discipline and did not have 

any recollection of his conversation at the time he issued the 
discipline to Altamirano.  Hudtwalker had not previously disci-
plined employees for taking their breaks early, failing to clock 
out or failing to notify a supervisor before leaving on a sched-
uled dinner break.  As Thompson did not testify, Altamirano™s 
testimony of the events of the 
evening of May 15 is unrebutted 
except for the notes made on the 
report prepared by Thompson.  
In the note Thompson wrote that on May 15, 1996, at 7:05 
p.m., he noticed that Altamira
no and Edwards were not on the 
counter and searched for them to no avail.  They showed up at 
8:10 p.m.  He asked Altamirano where they had been and he 
replied, ﬁon break.ﬂ  He asked when they had gone and Al-
tamirano replied, ﬁ7:25 p.m.ﬂ  Thompson said he had been 
looking for them since 7:05 p.m.  Altamirano said they had 
been in returns.  Thompson said this was not possible as he had 
looked repeatedly in returns as well as everywhere else. 

Thompson reports he decided not to get into a confrontation 
with Altamirano who stuck to his story until he had an opportu-
nity to talk to Karen Soyk and Steve Raffio. 
Analysis 
I find the General Counsel has established a prima facie case 
that the written discipline of Edwards and Altamirano was mo-
tivated by antiunion animus because of their support of the 
Union.  I find the Respondent has failed to rebut the prima facie 
case by the preponderance of the 
evidence.  I credit the testi-mony of Hudtwalker that he made the decision to issue the 

discipline to these employees 
after Shift Manager Thompson reported that he was unable to find these employees for an hour 

far in excess of their allotted dinner break and that they had not 
asked permission of their shift manager and had not punched out.  I find that his reliance on the information received from 
Thompson was not inconsistent with the requirement of the policy set out in FAMPACT rega
rding dinner breaks.  I do not 
credit Altamirano™s and Edwards™ testimony that they were 
only gone for a half-hour for their dinner break.  I do not credit 

Hudtdwalcker™s testimony that 
he had no idea whether Edwards and Altamirano and Edwards were union supporters.  It was 
widely known that these two employees were in the forefront of 
the union campaign.  Edwards and Altamirano had been the 
subject of threats for their union involvement.  I credit their 
testimony that there was no hard and fast rule followed for the 
taking of dinner breaks.  Respondent employed 70 rental agents 
but produced no evidence of any employees having been previ-
ously disciplined for taking exce
ssive dinner breaks, failing to punch out, or obtaining the permission of supervisors prior to 
taking their break.  Hudtwalker, who was the assistant city 
director, was unable to cite a single instance of prior discipline issued to a rental agent for a violation of the policy.  This is not 
to say that there may not have 
been restrictions.  However as established in the record employees were paid on an incentive 
basis and the record indicates, particularly with permitting early 
leaves when business was slow, that there was some leeway 
permitted with the lunch periods also as testified to by Al-
tamirano and Edwards. I thus find that Respondent™s animus to the Union and its 
supporters has been established in this record as has its knowl-
edge that Altamirano and Edward
s were leading supporters of the union campaign who had been warned by Respondent™s 
management of adverse consequences of their continued sup-
port of the Union.  These employees were the recipients of 

adverse job actions by the issuance of the written discipline 
issued to them shortly prior to the election scheduled for May 
28.  I accordingly find that Res
pondent violated Section 8(a)(3) and (1) of the Act by the issuance of the written discipline to 
them, 
Wright Line.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2967.  Written verbal warning issued to Fernande Lynn 
Edwards regarding a customer complaint 
Facts 
On July 13, 1996, Ginger Lovejoy-Flairty issued a written 
notification of a verbal warning for a customer complaint to the 
personnel file of Fernande Lynn Ed
wards.  Edwards testified at 
the hearing that she had never received the warning and had 
never been apprised of it or had any discussion with Lovejoy-
Flairty or anyone else regarding the customer complaint. 
Lovejoy-Flairty testified that sh
e had no recollection of discuss-
ing the warning with Edwards but conceded that the effect of 

the issuance of the warning would have been to permit accel-
eration of further discipline.  The substance of the complaint 
was that Edwards had pressured a customer to purchase un-
wanted insurance for her rental
 car although she contended she was fully insured. 
Analysis 
I find that the General Counsel has established a prima facie 
case that the discipline was motivated in part by Respondent™s 

animus toward the Union and its supporters.  Edwards was a known leading union supporter who was the subject of threats by management because of her union support and who had 
been previously issued discipline because of her union activi-
ties.  Edwards testified she never discussed the matter with 
anyone and her testimony was 
unrebutted as Lovejoy-Flairty 
had no recall of discussing the matter with her.  The adverse job action issued to Edwards under 
these circumstances supports the inference that the discipline was issued to Edwards because 
of her support of the Union.  I find that the Respondent has 
failed to rebut the prima facie case by the preponderance of the 
evidence, Wright Line, supra. 8.  The discipline and 3-day suspension of José Perez 
Facts 
José Perez, a known union activist, received a written disci-
pline and a 3-day suspension issued by Hans Hudtwalker on 
June 11, 1996.  The purported reason given for the discipline 
was that Perez honored a Latin American rental plan which the 
customer did not qualify for as he had a State of Georgia USA 
drivers license.  Perez testified concerning the practice and the 
occurrence on which the discipline was based as follows:  Q.  [Counsel for the General Counsel]  I hand you 
General Counsel™s Exhibit 23(a) and (b) [June 11, 1996 
discipline] . . . . 
A.  Okay. 
Q.  Can you identify that document? 
A.  Okay.  Yes, this was a reprimand that I got on June 
the 11th, basically for renting a car to a customer, originat-
ing from South American, under a South America plan 
code. From what I remember, it was usually not procedure 
to accept that kind of a plan code under a driver™s license 
originating in the United States.  We had to have a driver™s 
license originating from South America or international 
driver™s license originating from the same country that 
they are from, and they had to have airline tickets originat-
ing from that country.  What I 
did here was basically I had 
rented him a car with a driver™s license from Georgia.  
And the reason I did that, becauseŠI think it would be in 
the statement that I asked him for a license from that coun-
try and he didn™t have one.  So I said, well, no problem, 
we™ll just go on with what we have to do. Prior to that, on 
several occasions, not only I but quite a few other employ-
ees did that on normal.  It wasn™t anything out of the ordi-
nary to do that. 
Q.  Was there any particular manager that knew that 
employees were doing that and permitted them to do it? 
A.  Oh, yeah.  Quite a few of the managers said it was 
okay. There wasŠon this occasion, Hans told me that 
John Poanessa, who was the sales manager, on someŠI 
don™t know how long before that he had already been 
promoted to a different office, but he said it was okay to 
go ahead and rent under those circumstances, and when 
they didn™t have it, you couldn™t do anything about it, you 
had to just go on with it andŠand go on renting the car.  Perez testified concerning the disciplinary meeting with 
Hudtwalker as follows:  Q.  [Counsel for the General Counsel]  Okay.  Tell me 
what was said? 
A.  Well, he [Hudtwalker] sa
id that John Poanessa was an awesome manager, very 
caring person, but he some-times did things that weren™t by the book.  AndŠand since 
certain employees had asked that everything be done by 
the book and that we needed to follow procedure in basi-
cally everything, we had to stop doing this from now on. 
Q.   Is there anymore that you recall of the conversa-
tion? 
A.  Well, one thing I said, well, that™sŠthat™s fine, 
that™s hunky-dory, but I believe that at least ifŠif you™re 
going to write me up on something like that, I should have 
been at least told that this 
wasn™t supposed to be done any-
more, and we™ve got to write you up on it.  Basically, left 
it at that. Q.  How, if in any way, did Mr. Hudtwalker indicate 
that other employees would be
 informed of your actions? 
A.  Oh, heŠhe did say that 
at that moment he would inform other employees about it.  And I later found out 
that most of the employees were working on that shift 
were being told by Ginger Lovejoy[-Flairty], one of the 
other managers onŠon theŠin the office, that I was being 
reprimanded for this very s
ituation and that we could no longer do that anymore. 
 Hudtwalker testified that he di
d not remember the details of his conversation with Perez duri
ng the disciplinary meeting.  
He testified he did not remember
 whether or not he told Perez he was going to apply the rules more
 strictly.  He also testified 
he did not remember whether he 
had ever disciplined any other 
rental agent for taking a driver™s 
license that was not consistent with a rental plan code.  He denied also that he was aware that 
Perez was a union supporter.  ALAMO RENT-A-CAR, INC. 297Analysis 
I find that the General Counsel has established a prima facie 
case that the issuance of written discipline and the 3-day sus-
pension to José Perez was motivated by antiunion animus di-
rected against a known union supporter.  The Respondent™s 
animus toward the Union and its supporters has been amply 
established by the extensive reco
rd of violations found in this case as well as the interrogation of Perez engaged in by 
Hudtwalker as found supra in this decision.  Hudtwalker™s tes-
timony that he did not know that Perez was a union supporter is 
not credible and is rejected in its entirety.  Moreover as argued 
by the General Counsel, the entire tone of the conversation 
wreaks of pretext and disparate application of policy against 
union supporters.  Hudtwalker™s 
reference to ﬁsince certain employees have asked that everything be done by the bookﬂ 
was a clear reference to union supporters.  The sudden en-forcement of a policy against Pe
rez which had previously not 
been enforced is indicative of Respondent™s efforts to discour-

age union activities of its employees by the issuance of disci-
pline.  I find that the Respondent has failed to rebut the prima 
facie case of discrimination by the preponderance of the evi-
dence, Wright Line, supra. CONCLUSIONS OF LAW 1.  The Respondent is an empl
oyer within the meaning of 
Section 2(2), (6), and (7) of the Act. 2.  The Union is a labor orga
nization within the meaning of Section 2(5) of the Act. 3.  The Respondent violated the Act as set out in the forego-
ing decision. 4.  The above unfair labor practices in connection with the 
business of the Respondent have the effect of burdening com-
merce within the meaning of Sec
tion 2(6) and (7) of the Act. REMEDY Having found that the Respondent violated the Act, it shall 
be ordered to cease and desist therefrom and to take certain 
actions including the rescinding of the unlawful discipline, 
suspensions, and the discharge of Linda Sconyers and the issu-
ance of written discipline to Edwards and Altamirano, the ver-
bal warning to Edwards and the written discipline and 3-day 
suspension of Perez and purging the record of all references to 
these unlawful disciplines.  I recommend that Linda Sconyers 
be offered reinstatement to her former position or to a substan-tially equivalent position if her 
former position no longer exists, without prejudice to her seniority
 or other rights or privileges previously enjoyed or to which she would have been entitled in 

the absence of the discrimination against her from the date of her discharge.  I also reco
mmend that Respondent make the discriminatees whole for any loss of earnings and benefits they 
may have suffered as a result 
of the discrimination against them.  These amounts shall be computed in the manner pre-scribed in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  Interest shall be computed at the ﬁshort term Federal rateﬂ for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. § 6621. [Recommended Order omitted from publication.] 
  